Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 1 of 32




             EXHIBIT
      Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 2 of 32



                                                                     Page 1

1                       UNITED STATES DISTRICT COtHRT
                          DISTRICT OF CONNECTICUT
2
                                               )
3      FREDERICK KLORCZYK, JR., as             )
       co-administrator of the Estate          )     CIVIL ACTION NO.
 4     of Christian R. Klorczyk and            )     3:13-CV-00257-JAM
       LYNNE KLORCZYK, as                      )
 5     co-administrator of the Estate          )
       of Christian R. Klorczyk,               )
 6                                             )
                    Plaintiffs,                )
 7                                             )
          vs.                                  )
 8                                             )
       SEARS, ROEBUCK & CO.,      SHINN FU     )
 9     CORPORATION, SHINN FU      COMPANY      )
       OF AMERICA, INC., MVP      (HK)         )
10     INDUSTRIES, LTD., AND      WEIFU        )
        (TAISHAN) MACHINERY &     ELECTRIC     )
11     CO., LTD.,                              )
                                               )
12                  Defendants.                )
                                               )
13
14
                      30(b)(6) DEPOSITION OF NORA LEE
15
                                     VOLUME 1
16
                          Thursday, April 12, 2018
17
                                  AT: 9:02 a.m.
18
                                  Taken at:
19                               Taipei 101
                         No. 7, Section 5, Xinyi Road
20                     Xinyi District, Taipei City, 110
                                   Taiwan
21
22
23
24
        Court Reporter:
25      Mark McClure, Certified Court Reporter

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 3 of 32



                                                                 Page 2                                                         Page 4
 1           APPEARANCES                                                  1           PREVIOUSLY MARKED EXHIBITS
 2 Appearing for the Plaintiffs:
 3      (Appearing by videoconference)                                    2 NUMBER               DESCRIPTION          PAGE
        HOWARD EDINBURGH, ESQ.                                                                                         13
                                                                          3 Exhibit 3      Second Amended Complaint
 4      HERZFELD & RUBIN, P.C.
         125 Broad Street                                                 4 Exhibit 4      Presentation of Shinn Fu 43
 5      New York, New York 10004
        (212)471-8500
                                                                                        Corporation, 2011
 6      Telephone: (212)471-8500                                          5
        E-mail: hedinburgh@herzfeld-mbin.com
 7                                                                        6
        (Appearing by videoconference)                                     7
 8      BRYAN J. ORTICELLI, ESQ.
        DAY PITNEY, LLP
 9      242 Tmmbull Street
        Hartford, Connecticut 06103-1212
                                                                           9
10      Telephone: (860) 275-0100                                         10
        E-mail: borticelli@daypitney.com
11                                                                        11
12 Appearing for the Defendants:                                          12
13       STEVEN J. ZAKR2EWSKI, ESQ.
        GORDON & REES, SCULLY MANSUKHANI                                  13
14       95 Glastonbury Boulevard, Suite 206
         Glastonbury, Connecticut 06033
                                                                          14
15       Telephone: (860) 278-7448                                        15
         E-mail: szakrzewski@gordonrees.com
16
                                                                          16
         ARTHUR CHAYKIN, GENERAL COUNSEL                                  17
17       SEA COMPANIES, INC.
         10939 North Pomona Avenue                                        18
18       Kansas City, Missouri 64153                                      19
         Telephone: (816) 891-6390
19       E-mail: arthur.chaykin@sfacompanies.com                          20
20                                                                        21
   INTERPRETER;
21                                                                        22
         I CHING NG, Cantonese interpreter
22
                                                                          23
23 ALSO PRESENT:                                                          24
24       PETER CHANG, Shinn Fu Corporation
25                                                                        25
                                                                 Page 3                                                         Page 5
 1                INDEX                                                    1             PROCEEDINGS
 2 WITNESS           EXAMINATION                    PAGE
 3 NORA LEE                                                                2 (9:02 a.m.)
 4                BY MR. EDINBURGH             5                           3                I CHING NG
 5                BY MR. ZAKRZEWSKI                no
 6                BY MR. EDINBURGH             115                         4    was sworn to interpret the Cantonese language.
 7                                                                         5                 NORA LEE,
 8              EXHIBITS
 9 NUMBER                DESCRIPTION             PAGE                      6          having been sworn, was examined
10 Exhibit 10 Notice of Deposition, Person Most 6                                       and testified as follows:
                                                                           7
            Knowledgeable, MVP (HK)
11          Industries, Ltd.                                               8 EXAMINATION BY MR. EDINBURGH:
12 Exhibit 11 Lexington Insurance Company         52
                                                                           9    Q. Ms. Lee, good morning.
            policy No. 035417823, Bates
13          WFT001952 -981                                                10    A. Good morning.
14 Exhibit 12 Sales Representative Agreement      56
                                                                          11    Q. I think I understood that one.
            Between Shinn Fu Company of
15          America and MVP (HK) Industries,                              12        My name is Howard Edinburgh. My law firm is
            Bates SFA003336 - 345
                                                                          13 Herzfeld & Rubin, and we represent a family called the
16
   Exhibit 13 Sears, Roebuck Universal Terms       71                     14 Klorczyk family in a personal injury and unlawful death
17          and Conditions, Bates MCPO10203 -
            211
                                                                          15 lawsuit that has been brought against several
18                                                                        16 defendants, including a company called MVP (HK)
   Exhibit 14 Kmart/Sears, Roebuck Accelerated 71
19          Line Review Agreement, Bates                                  17 Industries, Ltd.
            MVP010229-243                                                 18    A. I understand.
20
   Exhibit 15 Sears/Kmart Universal Terms and 71                          19     Q. Ms. Lee, just some basic ground rules or
21          Conditions - International, Bates                             20 instructions before we even begin with the substantive
            MVPOOOOOl -010
22                                                                        21 questioning.
   Exhibit 16 Sales Forecast, Bates MVP009181 84                          22        Please wait until I finish my question and the
23
   Exhibit 17 Purchase orders and Invoices      85                        23 question's translated into Cantonese before you answer.
24                                                                        24 Even if you understand what I'm saying, please wait
   Exhibit 18 E-mail correspondence           94
25                                                                        25 until you get the translation before you respond.

                                                                                                                     2(Pages 2 - 5)
                                                           Veritext Legal Solutions
212-267-6868                                                 www.veritext.eom                                        516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 4 of 32



                                                             Page 6                                                             Pages
 1       You must give a verbal answer to each                         1 witness for MVP.
 2 question, as opposed to shaking the head or a body                  2    A. I need to tell you all I know about MVP
 3 movement. If the answer is yes, say "yes." If the                   3 correctly.
 4 answer is no, say "no."                                             4    Q. Do you have an understanding that your
 5      Let me know if I ask any question that you                     5 testimony today constitutes the collective corporate
 6 don't understand, and then I will attempt to rephrase it            6 knowledge of MVP?
 7 in a manner in which you are able to answer.                        7       MR. ZAKRZEWSKI: Objection.
 8       From time to time you may wish to take a                              THE WITNESS: What do you exactly mean by
 9 break, the bathroom, for water, for food, whatever                  9 "collective corporate knowledge"?
10 reason. And you can do that, but you can't do it while             10 BY MR. EDINBURGH;
11 a question is pending. You must wait until you answer              11    Q. Do you have an understanding that your
12 the question before you take a break.                              12 testimony today is binding on MVP?
13    A. I understand.                                                13    A. I know that.
14      MR. EDINBURGH; All right. I'll begin.                         14       MR. ZAKRZEWSKI: I object.
15       Mr. Reporter, can you mark as Exhibit 10 the                 15 BY MR. EDINBURGH:
16 notice of deposition for MVP industries                            16    Q. And do you have an understanding that you are
17     (Exhibit 10 marked for identification.)                        17 representing MVP as a corporate entity at today's
18 BY MR. EDINBURGH:                                                  18 deposition?
19    Q. Ms. Lee, before I go into this, just let me                  19    A. I know that.
20 ask you, do you have some degree of fluency in English?            20    Q. In order to fulfdl your responsibilities as
21    A. It depends on what kind of questions you are                 21 MVP's 30(b)(6) witness, have you discussed any of the
22 asking.                                                            22 topics in the MVP notice of deposition with any current
23    Q. Okay. Can you read English?                                  23 MVP employees?
24     A. For general matters, yes.                                   24    A. Yes.
25     Q. Have you seen this notice of deposition                     25    Q. And who have you spoken with?

                                                             Page?                                                              Page 9
 1 before?                                                             1    A. I have communicated with my Hong Kong
 2     A. Yes.                                                         2 colleague. Her name is Myra Siu.
 3     Q. Were you able to read it without any                         3     Q. Any other current employees of MVP that you've
 4 assistance in terms of translation?                                 4 spoken with?
 5     A. Yes.                                                         5     A. It was mainly with Myra Siu.
 6     Q. I draw your attention to pages 4, 5, 6 and 7                 6     Q. What topics did you discuss with Ms. Siu?
 7 of this notice where it says "Deposition topics." Can               7     A. We mainly discussed the current status of the
 8 you please look at that, ma'am. Have you reviewed these             8 litigation and also the status of MVP the company.
 9 topic listings before today?                                        9     Q. And what is Ms. Siu's position at MVP?
10     A. Yes.                                                        10     A. She's the manager for finance department.
11     Q. Is it your understanding, Ms. Lee, that you're              11        MR. EDINBURGH: Manager of finance?
12 testilying today as to what is called, in American                 12        INTERPRETER: Yes.
13 federal court, a Rule 30(b)(6) witness for MVP (HK)                13 BY MR. EDINBURGH:
14 Industries, Ltd., which I will call or refer to as MVP?            14   Q. In order to fulfill your responsibilities as
15     A. 1 know that.                                                15 MVP's 30(b)(6) witness, have you discussed any of the
16     Q. And is it your understanding that you will be               16 topics listed in the notice of deposition with any
17 testilying about certain topics listed in Exhibit 10 of            17 former MVP employees?
18 MVP's notice of deposition?                                        18    A. Which time period are you talking about? Are
19     A. I know that.                                                19 you talking about now?
20     Q. Okay. And do you have an understanding of                   20    Q. Well, okay. I mean, in order to learn and
21 what are the responsibilities of a 30(b)(6) witness,               21 have knowledge of the topics to which you'll be
22 such as yourself?                                                  22 testifying, did you reach out to any MVP personnel who
23     A. I know that.                                                23 are no longer employed by the company?
24     Q. Can you please tell me what is your                         24        MR. ZAKRZEWSKI: Objection.
25 understanding of your responsibilities as the 30(b)(6)             25        THE WITNESS: Basically, no.

                                                                                                                   3 (Pages 6 - 9)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 5 of 32



                                                        Page 10                                                             Page 12
 1 BY MR. EDINBURGH:                                                1 the 2011 presentation.
 2     Q. In order to fulfill your responsibilities as              2    Q. And I believe the last name that you gave us
 3 MVP's 30(b)(6) witness, have you discussed any of the            3 is Mr. Jack Hung, H-u-n-g. Who is Mr. Hung?
 4 topics in the notice of deposition with anyone else?             4    A. He's the finance director of Shinn Fu Group.
 5     A. Yes.                                                      5    Q. I'm sorry, finance director of Shinn Fu -
 6     Q. Who?                                                      6        INTERPRETER: Group, G-r-o-u-p.
 7     A. Yes. I have talked to my attorneys and Jeff               7        MR. ZAKRZEWSKI: Objection.
 8 Su, and Peter Chang and Myra Siu -                                        Go ahead.
 9     Q. I'm sorry, the name you just gave after                   9        MR. EDINBURGH: You're objecting to your -
10 Mr. Chang?                                                      10        INTERPRETER: The witness would like to make a
11     A. Myra Siu, and with Sheng Wang and also Jack              11 correction. She said Jack Hung is the finance director
12 Hung.                                                           12 of Shinn Fu Taiwan.
13     Q. All right. And who is Mr. Jeff Su?                       13 BY MR. EDINBURGH:
14     A. He is the representative from Weifu's factory.           14     Q. What topics did you discuss with Mr. Hung?
15     Q. And what topics did you discuss with Mr. Su?             15     A. In fact, I talked to him about the 2011
16     A. We mainly discussed about the testing and also           16 presentation and also issues related to the insurance.
17 the condition of that particular jack stand when it was         17     Q. All right. Ms. Lee, are there any current or
18  shipped out.                                                   18 former employees of Weifu that you sought to talk to but
19     Q. What topics did you discuss with Mr. Peter               19 you weren't able to with respect to these topics?
20  Chang?                                                         20        MR. ZAKRZEWSKI: Objection. She can answer.
21     A. It's because it mentioned the SFC, Shinn Fu              21        THE WITNESS: No.
22  Corporation's presentation back in 2011, so I tried to         22 BY MR. EDINBURGH:
23  understand what it was all about.                              23     Q. Ms. Lee, in order to prepare to give testimony
24     Q. Any other topic that you discussed with                  24 as MVP's 30(b)(6) witness today, have you reviewed any
25 Mr. Chang?                                                      25 documents?
                                                         Page 11                                                             Page 13
 1    A. You mean only those questions related to the               1       A. Yes.
 2 topics listed in this deposition notice, right?                  2       Q. Can you just tell us generally what documents
 3    Q. Yes.                                                       3   you looked at.
 4    A. Basically, no.                                             4       A. I read information related to the topics of
 5    Q. And who is Mr. Chang?                                      5   this deposition, and according to the topics, I read
 6    A. He's a representative of Shinn Fu Corporation.             6   some documents from the past. For example, like,
 7    Q. And what is his title there?                               7   initial answers and also the documents we have provided
 8    A. He's a product manager.                                    8   before, such as the purchase orders and the e-mail
 9    Q. You said "product manager," correct?                       9   correspondence.
10        INTERPRETER: Yeah, "product manager."                    10           MR. EDINBURGH: I'm sorry, I heard "purchase
11 BY MR. EDINBURGH:                                               11   orders," but can you just — just what you said after
12    Q. Okay. Is Mr. Chang sitting in the same                    12   "purchase orders."
13 conference with you in Taipei right now?                        13           INTERPRETER: And e-mail correspondence.
14     A. Yes.                                                     14           MR. EDINBURGH: Mr. Reporter, can you show the
15     Q. All right, let's go through these other names.           15   previously marked second amended complaint.
16 Mira Siu. Who is Ms. Siu - I'm sorry, we just spoke             16           (Exhibit 3 previously marked.)
17  about her. I apologize.                                        17   BY MR. EDINBURGH:
18        Who is Steven Wang?                                      18       Q. Ms. Lee, have you read this complaint before
19        INTERPRETER: Counsel, the name should be S -             19   today?
20  BY MR. EDINBURGH:                                              20       A. Yes.
21     Q. I misspoke.                                              21       Q. And were you able to read it without
22        Who is Mr. Wang?                                         22    translation?
23     A. He's a sales director of Shinn Fu Taiwan.                23       A. Without the translation, 1 was not able to
24     Q. And what topics did you discuss with Mr. Wang?           24    read through the - all the details in the document.
25     A. We mainly talked about the issues related to             25        Q. Did you read a translated version to Chinese

                                                                                                              4 (Pages 10-13)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 6 of 32



                                                       Page 14                                                           Page 16
1    of this complaint?                                           1      A. In 1994.
2        A. No.                                                   2      Q. Have you had any formal education in any
3        Q. Other than MVP's attorneys, have you discussed        3   college or university since 1994?
4    the contents of the second amended complaint with            4      A. No.
5    anyone?                                                      5      Q. Do you have any degrees in any field of
6           MR. ZAKRZEWSKl: Can I have the question again         6   engineering?
7    in English, Mr. Court Reporter.                              7      A. No.
            (Record read by reporter.)                            8      Q. 1 want to ask you some questions about your
 9          THE WITNESS: Which time frame are you talking         9   work history.
10   about?                                                      10         Are you currently employed?
11   BY MR. EDINBURGH:                                           11      A. Yes.
12       Q. At any time.                                         12      Q. Who is your employer?
13       A. I would like to say that during the course of        13      A. Currently, I'm working at a gannent factory.
14   our preparation for this deposition I have discussed        14         MR. EDINBURGH: I heard the word "factory.'
15   this with various defendants, the ones I mentioned          15   What is the word before that?
16   earlier.                                                    16         INTERPRETER: Garment.
17       Q. And what about the complaint that you                17   BY MR. EDINBURGH:
18   discussed with these other individuals?                     18       Q. Garment, okay.
19       A. We mainly talked about the questions                 19         And what is the name of your employer?
20   surrounding this case, what kind of questions we are        20       A. It's called Circle X Boss (Hung Fook) Ltd.
21   going to talk about and have to answer during this          21       Q. And how long have you worked there?
22   deposition, so we mainly talked about the topics in the     22       A. For two and a half years.
23    deposition notice.                                         23       Q. What's your position or title there?
24       Q. Ms. Lee, where do you live?                          24       A. I'm the executive assistant.
25       A. In Hong Kong.                                        25       Q. To who?
                                                        Page 15                                                         Page 17
 1      Q.  For the record, can we have your home address.       1    A. I'm the assistant of the boss.
 2      A.  You mean my residential address in Hong Kong?        2     Q. I take it, that job is located in Hong Kong?
 3      Q.  Yes, your residential address, correct.              3     A. It's based in Hong Kong but I do need to
 4      A.  Room 1604, Block 3 - let me repeat again.            4 travel to mainland China for work.
 5         Room 1604, Block B, for "boy," Abba House,            5     Q. And were you employed before your position as
 6   No. 227, Aberdeen Main Road.                                6 the executive assistant of the boss of this garment
 7      Q. Ms. Lee, we're here today for what is called a        7 factory?  Who was your prior employer?
 8   deposition. Have you ever been deposed in any other         8     A.  Before  that, I worked for a short period of
 9   case as a witness?                                          9 time at an import and export company in Hong Kong.
10      A. No.                                                  10     Q. What period, ma'am?
11      Q. Have you ever given testimony at a trial?            11     A. It was around mid-2014.
12      A. No.                                                  12     Q. And before that, did you work, and, if so,
13      Q. What is your date of birth?                          13 where?
14      A. September 29th, 1966.                                14     A. Yes.
15      Q. What is your highest level of education?             15     Q. Where did you work?
16      A. I've received a diploma in sales management          16     A. I worked at MVP.
17   and marketing.                                             17     Q. When did you begin working at MVP and when did
18         MR. EDINBURGH: Can you repeat that? I just           18 you  stop working at MVP?
19   have difficulty hearing.                                   19     A. I joined the company in 1996, and I left in
20         INTERPRETER: "I've received a diploma in             20 2008, and I rejoined the company again around the end of
21   sales management and marketing."                           21 2009.
22   BY MR. EDINBURGH:                                          22     Q. Until when?
23      Q. Was that from a university?                          23     A. Until 2014.
24      A. It's from Hong Kong Polytechnic Institute.           24     Q. All right. In the period 1996 to 2008 -
25      Q. When did you receive that degree, what year?         25 withdrawn.

                                                                                                           5(Pages 14 - 17)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 7 of 32



                                                           Page 18                                                          Page 20
 1          When you first joined MVP, what was your job            1 is Roy Chu.
 2   at that time?                                                  2 BY MR. EDINBURGH:
 3       A. I was a sales executive.                                3     Q. When you returned to MVP after some period of
 4       Q. Regarding any particular products or any                4 absence there in 2009, what was your position?
 5   particular customers?                                          5     A. I was still a sales manager.
 6       A. I was mainly handling the orders from Walmart           6      Q. For the same client base?
 7   and Sam's.                                                     7     A. Yes.
 8       Q. And for how long a period of time were you in                  Q. The United States clients?
 9   that position?                                                 9      A.  Yes.
10       A. I think I was in that position for about eight         10      Q.  Were these clients generally national retail
11   years.                                                        11 chains?
12       Q. Was Sears, Roebuck one of the clients -                12      A. Yes.
13   withdrawn.                                                    13      Q. In your position from 2009 at MVP to when you
14          Did you also, during that period, handle sales         14 left in 2014, did it change in any way?
15   concerning Sears, Roebuck?                                    15      A. No.
16       A. Which time frame specifically are you talking          16      Q. Ma'am, why did you leave in 2014?
17   about, because I worked there for a long time?                17      A. Because back then my health conditions was not
18       Q. Prior to your first leaving the company in             18 very good, so I need to see a doctor for a period of
19   2008.                                                         19 time, so I was in and out, and I did need to take a
20       A. Yes.                                                   20 break and rest.
21       Q. Were you still a sales executive when you left         21      Q. Oh, I'm sorry. I hope you're well now, and
22   the company the first time in 2008?                           22 I'll continue with the questioning.
23       A. No.                                                    23         Is MVP still in existence today?
24       Q. What was your position at the time you left            24      A. Yes.
25   the company in 2008?                                          25      Q. What is MVP’s full corporate name?
                                                         Page 19                                                        Page 21
 1      A. I was a sales manager.                                 1    A. MVP (HK) Industries, Ltd.
 2       Q. In that capacity, what types of sales for             2    Q. And under whose laws was MVP organized?
 3   either customers or products did you manage?                 3    A. Hong Kong laws.
 4          MR. ZAKRZEWSKI: Objection.                            4    Q. And when was MVP formed?
 5          You can answer.                                       5    A.  It should be around 1988.
 6          THE WITNESS: I was mainly responsible for             6    Q.   Do you know whether MVP was a successor
 7   clients such as Walmart, Sam's. In principle, I was          7 company to any predecessor entity?
 8   handling the U.S. clients such as Sears, Advance Auto,                MR. ZAKRZEWSKI: Objection. She can answer.
 9   Lowe's, et cetera.                                           9        THE WITNESS: I'm not sure about that.
10   BY MR. EDINBURGH:                                           10 BY MR. EDINBURGH:
11       Q. At the time you left in 2008, who was your           11    Q. Where is MVP's headquarters?
12   boss?                                                       12    A. In Hong Kong.
13       A. In 2008, can you clarify what you mean by            13    Q. Is that also its principle place of business?
14   "boss"?                                                     14    A. Yes.
15       Q. Did you have a supervisor or someone who you         15     Q. What is the business of MVP?
16   reported to at that period of time?                         16    A.  It's mainly conducting trading business
17       A. Back in 2008, my supervisor was a colleague.         17 involving   the import and export of goods.
18   His name is Johnson Wong.                                   18     Q. Does MVP own or lease any manufacturing plants
19       Q. Was there an overall director or head of sales       19 or factories?
20   for MVP at that time, head of all sales?                    20        MR. ZAKRZEWSKI: Objection.
21          MR. ZAKRZEWSKI: For what entity?                     21        THE WITNESS: No.
22          MR. EDINBURGH: For MVP.                              22 BY MR. EDINBURGH:
23          THE WITNESS: Back in 2008, it was mainly             23     Q. Does MVP manufacture products?
24   Johnson Wong who handled that. Later on, he left, and       24     A. No.
25   then there's another colleague who took over. His name      25     Q. Does MVP distribute or import products into

                                                                                                             6 (Pages 18-21)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 8 of 32



                                                        Page 22                                                            Page 24
 1   the United States?                                                       (Record read by reporter.)
 2       A, It would conduct exports to the U.S.                   2          MR, ZAKRZEWSKI: Objection. She can answer.
 3       Q. Can you tell us the type of products which MVP         3          TPIE WITNESS: During 2003 until 2011 the brand
 4   exports to the United States?                                  4   should include Pro-Lift, Sears and Kobalt. These are
 5       A. Do you want me to give you a general term or            5   the ones 1 can remember.
 6   you want all the details?                                      6   BY MR. EDINBURGH:
 7       Q. Let's start generally.                                  7      Q. Who ownsthe Pro-Lift brand of jack stands?
 8       A. Automotive accessories, and also tools related          8      A. SFA.
 9   to repair of cars.                                             9      Q. Does that stand for Shinn Fu Company of
10       Q. Do these categories include vehicle support            10   America?
11   stands?                                                       11      A. Yes.
12       A. Yes.                                                   12      Q. And do youknow where their headquarters is,
13       Q. And you understand the vehicle support stands          13   or was?
14   to include what are called jack stands?                       14      A. In Kansas City.
15       A. Yes, I know that.                                      15      Q. Did you ever visit Kansas City while you were
16       Q. Has MVP exported to the United States jack             16   an employee of MVP?
17    stands at least since you j oined the company in 1996?       17      A. Yes.
18       A. Yes.                                                   18       Q. When?
19       Q. Does MVP manufacture the jack stands that it           19       A, I can't remember. It's been a long while.
20    exports to the United States?                                20       Q. How many times did you visit?
21       A. No.                                                    21       A. I think twice or three times.
22       Q. Did MVP export jack stands to the United               22       Q. Just for the purposes of - withdrawn.
23    States during your tenure at MVP from 2009 to 2014?          23         Were any of the visits during your first
24       A. Yes.                                                   24   period of employment between 1996 and 2008?
25       Q. Do you know, ma'am, what a                             25       A. Yes.
                                                         Page 23                                                             Page 25
 1 ratchet-and-pawl-designed jack stand is?                         1      Q. And were any of the visits during your second
 2     A. Yes.                                                      2   period of employment from 2009 to 2014?
 3     Q. And just generally, can you tell us your                  3      A. For 2009 until 2014, maybe I went there once.
 4 understanding of what that type of jack stand is?                4   I do not remember.
 5     A. It comes with a base and also the ratchet bar.            5      Q. What was the purpose of your visits between
 6 The ratchet bar - the height of the ratchet bar is               6   1990 - well, what was the purpose of your visits to
 7 adjustable, so once you have adjusted the height you             7   Shinn Fu America between 1996 through 2008?
 8 want, you put it underneath the vehicle and then raise           8      A. It was because back then we were attending
 9 the vehicle to support the car.                                  9   some expos, so we visited our clients during the trip as
10     Q. Does MVP have an understanding of what the               10   well.
11 role of the pawl, p-a-w-1, is in the design of the              11      Q. Did you say attending an expo? Was that the
12 ratchet-and-pawl jack stand?                                    12   word you used?
13        INTERPRETER: The witness asked the                       13          INTERPRETER: Yes.
14 interpreter to repeat the question again. (Cantonese            14         THE WITNESS: Yes.
15 spoken.)                                                        15   BY MR. EDINBURGH:
16        THE WITNESS: I think so.                                 16       Q. Did you visit Shinn Fu America alone or as
17 BY MR. EDINBURGH:                                               17   part of a group of employees from MVP?
18     Q. And what is that understanding?                          18       A. I went there with my former colleagues because
19     A. It should be used to lock in the position of             19   I would not attend an expo on my own.
20 the ratchet bar.                                                20       Q. Okay. And when you went to Shinn Fu America,
21      Q. Can you tell us the brand of the                        21   do you recall who you met with there?
22  ratchet-and-pawl jack stands which MVP imported into the       22       A. I cannot remember.
23 United States during the years 2003 through 2011.               23       Q. Did you discuss, when you were there, any
24        MR. ZAKRZEWSKI: Can I have the question in               24   topic concerning ratchet-and-pawl-designed jack stands?
25 English again, please.                                          25       A. No.

                                                                                                              7 (Pages 22- 25)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 9 of 32



                                                          Page 26                                                                 Page 28
1    Q. Did MVP export into the United States, between               1 stands?
2 2003 and 2011, any other Shinn Fu America brand of                2     A. Yes.
3 ratchet-and-pawl-designed jack stands?                            3     Q. And did MVP, during that period, purchase
4       MR. ZAKRZEWSKI: Objection.                                  4 Pro-Lift brand jack stands from MVP for export to Shinn
5       INTERPRETER: The witness asked the                          5 Fu America in the United States?
6 interpreter to repeat the question again. (Cantonese              6       MR. ZAKRZEWSKI: Can 1 have that question in
7 spoken.)                                                          7 English again, please.
8      THE WITNESS: My answer is the same as what I                  8       (Record read by reporter.)
 9 said earlier. That would include Sears Craftsman, and             9         MR. EDINBURGH: I'll withdraw the question.
10 also the Kobalt products.                                        10 I'll start fresh.
11 BY MR. EDINBURGH:                                                11    Q. And during this period, were all the MVP jack
12    Q. And the - can you spell that? I know                       12 stands - I'm sorry. Withdraw again.
13 Craftsman and Pro-Lift. Can you spell the third brand,           13       During this period, were all the Pro-Lift
14 please.                                                          14 brand jack stands which MVP exported to SFA manufactured
15    A. I cannot remember it exactly, but I think it               15 byWeifti?
16 should be K-o-l-b-o-t (sic).                                     16    A. Yes.
17    Q. Do you know who owned the Kobalt brand?                    17    Q. And between 2003 to 2011, did MVP export to
18    A. Lowe's.                                                    18 the United States Sears Craftsman brand ratchet-and-pawl
19    Q. All right. In the year 2003 through 2011, was              19 jack stands?
20 the Pro-Lift ratchet-and-pawl-designed jack stands               20    A. Yes.
21 purchased by MVP from any particular company?                    21    Q. And whoisthe manufacturer of the Sears
22       MR. ZAKRZEWSKI: Objection. She can answer.                 22 Craftsman ratchet-and-pawl jack stands which MVP
23       INTERPRETER: The witness asked the                         23 exported to Sears?
24 interpreter to repeat the question again. (Cantonese             24    A. Are you talking about the same time frame?
25 spoken.)                                                         25    Q. Yes, 2003 to     2011.

                                                          Page 27                                                                 Page 29
 1        THE WITNESS: Yes.                                          1     A. Weifu.
 2 BY MR. EDINBURGH:                                                 2     Q. Anyone else?
 3   Q. And from which company did MVP purchase for                  3     A. No.
 4 export the Pro-Lift brand ratchet-and-pawl jack stands?           4     Q. Okay. Is MVP a publicly traded company?
 5        MR. ZAKRZEWSKI: Objection.                                 5     A. No.
 6     THE WITNESS: SFA.                                             6     Q. Is MVP privately owned?
 7 BY MR. EDINBURGH:                                                 7     A. Yes.
 8   Q. Who manufactured the Pro-Lift ratchet-and-pawl               8     Q. Who owns MVP?
 9 jack stands which MVP exported into the United States?            9     A. There are a few shareholders.
10    A. Which time frame are you talking about?                    10     Q. Who are they?
11     Q. All right. Let's begin - well, were there                 11     A. They are Victor Hung, Betty Hung, Angela Hung,
12 different manufacturers during different time frames?            12 and Ina Lu.
13     A. Yes.                                                      13    Q. And do those four individuals collectively own
14     Q. So beginning in 2003 through 2011, please tell            14 the entire company?
15 us or identify the manufacturers of the Pro-Lift brand           15     A. It should be the case.
16 ratchet-and-pawl-designed jack stands and the years of           16     Q. And do you know the share of ownership of each
17 manufacture.                                                     17 of these individuals?
18      MR. ZAKRZEWSKI: Objection. She can answer.                  18     A. I'm not sure, but Victor Hung is the majority
19     THE WITNESS: Weifu (Taishan).                                19 shareholder.
20 BY MR. EDINBURGH:                                                20    Q. And are Victor Hung, Betty Hung, Angela Hung,
21   Q. What years did it manufacture the Pro-Lift                  21 are they related?
22 brand?                                                           22           MR. ZAKRZEWSKI: Objection.
23    A. The same as the period you just mentioned.                 23     THE WITNESS: Yes.
24   Q. During that period, was Weifu the sole                      24 BY MR. EDINBURGH:
25 manufacturer of Pro-Lift brand ratchet-and-pawl jack             25     Q. Are they siblings — brother and sisters?

                                                                                                                8 (Pages 26 - 29)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                                    516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 10 of 32



                                                         Page 30                                                              Page 32
1           MR, ZAKRZEWSKI: Objection.                               1   through 2014?
2           THE WITNESS: Yes.                                        2        A. Yes.
 3   BY MR. EDINBURGH:                                               3        Q. Did it have three directors during that time
 4      Q. And how much of the company does Ina Lu own?              4   period?
 5      A. I'm not sure.                                             5        A. Yes.
 6      Q. And is she related toany of the Hung                      6        Q. Are the namesof thosedirectors listed in the
 7   individuals?                                                    7   document before you, SFA3233?
 8      A. I'm not sure about that.                                  8        A. Yes.
 9      Q. The ownership of MVP was concerning the three             9        Q. Are those directors Victor Hung, Angela Hung
10   Hung individuals and Ms. Lu. Was that information              10   and Betty Hung?
11   acquired by you from discussions with another person or        11        A. Yes.
12   persons?                                                       12        Q. And is Victor Hung the individual who you
13      A. Yes.                                                     13   identified as having majority ownership interest in MVP?
14      Q. From whom did you acquire the knowledge of who           14        A. Yes.
15   owned MVP?                                                     15        Q. Are Angela Hungand Betty Hung Victor's
16      A. From Myra Siu.                                           16   sisters who also have an ownership interest in MVP?
17          MR. EDINBURGH: I'd like to show the witness,            17        A. Yes.
18   I believe, a document that we've previously marked. I'm        18        Q. Has MVP heard of a company called Shinn Fu
19   not sure whether we marked it earlier in this case or          19   Taiwan?
20   yesterday. It should be SFA3233, which is the chart of         20        A. Yes.
21   directors for several of the companies.                        21        Q. And what is the business of Shinn Fu Taiwan?
22          (Exhibit 5 previously marked.)                          22        A. It's in the business of lifting accessories,
23          MR. ZAKRZEWSKI: Do you want to put a new                23    including jack stands.
24    exhibit sticker on it for today's deposition or do you        24        Q. When you say "lifting," you mean automotive
25   want to refer to it by --                                      25    lifting, correct?
                                                          Page 31                                                           Page 33
 1          MR. EDINBURGH: Let's refer to it by the prior            1    A. Let me repeat again. It should be automotive
 2   one. I don't have to multiple mark it.                          2 accessories.
 3          MR, ZAKRZEWSKI: All right.                               3    Q. And just generally, is the business of SFT,
 4   BY MR. EDINBURGH:                                               4 from your understanding, the manufacture of such
 5       Q. Ms. Lee, have you seen this document?                    5 accessories or something else?
 6          I'm sorry, I didn't mean to interrupt.                   6       MR. ZAKRZEWSKI: Objection.
 7          MR. ZAKRZEWSKI: It's okay. You asked a                   7       THE    WITNESS: I don't quite understand your
 8   question, so let's get an answer to the question and            8 question. Can you give me more details.
 9   then I'll interrupt.                                            9 BY MR. EDINBURGH:
10          THE WITNESS: Yes.                                       10    Q. Do you have an understanding whether SFT's
11          MR. ZAKRZEWSKI: We've been going for almost             11 business included making jack stands, manufacturing jack
12   an hour and a half I was just going to ask the witness         12 stands?
13   if she wants a break. But if you don't, we don't have          13        MR. ZAKRZEWSKI: Objection.
14   to take one. We can keep going and hopefully get done          14        THE WITNESS: I don't know that much details
15   sooner.                                                        15 about their products because MVP has not purchased
16          INTERPRETER: Yes, she would like one.                   16 anything from SFT, so I don't know.
17          MR. EDINBURGH: Oh, you would like one. Okay.            17 BY MR. EDINBURGH:
18   All right.                                                     18    Q, All right. I'd like you to look at the top
19   (10:23 a.m.)                                                   19 portion of the document where it lists SFT's directors,
20                 (A break was taken.)                             20 and you'll notice that the names are - first three
21   BY MR, EDINBURGH:                                              21 names are Victor Hung, Betty Hung and Angela Hung, and
22       Q, Again, to pick up from before the break,                22 do you have an understanding that these three
23   Ms. Lee, have you seen SFA3233 before today?                   23 individuals who are listed as SFT directors are the same
24       A. Yes.                                                    24 three individuals who are MVP's directors?
25       Q. Did MVP have a board of directors in 2007               25    A. Yes.

                                                                                                                9 (Pages 30 - 33)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 11 of 32



                                                        Page 34                                                            Page 36
1       Q. And in the period when you left MVP the first           1 clarification on her earlier answer.
2    time, 2008, who was the chief executive or the chief          2         She said: "After SFA purchased the products
3    manager of MVP?                                               3 from me, I don't know to whom SFA would sell the
4       A. I don't think there were any.                           4 products to. SFA would just sell to their clients."
5       Q. Was there a president or chief executive                5        MR. CFIAYKIN: I forgot the question. Can you
6    officer ofMVP in 2008?                                        6 read it back.
7       A. No.                                                     7         (Record read by reporter.)
8       Q. Wastherea general manager of MVP in 2008?                         THE WITNESS: They should be the directors in
 9      A. No.                                                     9 the year of 2007, and regarding the earlier period, I
10      Q. Who,if anyone, was in           eharge of the          10 think so but I'm not entirely sure.
11   day-to-day operation ofMVP at the time you left in           11 BY MR. EDINBURGH:
12   2008?                                                        12    Q. Okay. Did Angela Hung or Betty Hung - were
13      A. At the time, MVP did not need to have a CEO;           13 they involved in the business ofMVP?
14   therefore, we directly reported to the boss, Victor          14         MR. ZAKRZEWSKI: Objection.
15   Hung.                                                        15         THE WITNESS: Which time period are you
16      Q. And in 2008, did Victor Hung reside in Hong            16 talking about?
17   Kong?                                                        17         INTERPRETER: Counsel, the witness -
18      A. No.                                                    18         MR. EDINBURGH: I know.
19      Q. Did he reside in Taiwan?                               19     Q. How about - let's begin with 2008 when you
20      A. Yes.                                                   20 left the company. Prior to leaving, were they involved
21      Q. And when you returned to the company in 2009,          21 at all in the operations of MVP?
22   from then through 2011, was it the same structure where      22         MR. ZAKRZEWSKI: Same objection.
23   executives ofMVP would report to Victor Hung?                23         THE WITNESS: You mean in the year of 2008,
24      A. Yes.                                                   24 right?
25       Q. And from 2009 to 2011, did MVP have a                 25 BY MR. EDINBURGH:
                                                     Page 35                                                               Page 37
 1 president or chief executive officer or a general               1      Q. Yes.
 2 manager?                                                        2      A. I mainly reported to Victor Hung. Regarding
 3        MR. ZAKRZEWSKI: Objection.                               3   whether Betty Hung and Angela Hung were involved in the
 4        You can answer.                                          4   business. I'm not sure. If there were any issues, I
 5        THE WITNESS: No.                                         5   would report directly to Victor Hung.
 6 BY MR. EDINBURGH:                                               6      Q. When you returned to MVP in 2009 and
 7    Q. And you are familiar with the company Shinn Fu            7   thereafter, were Angela Hung or Betty Hung involved in
 8 America, is that right?                                         8   the operations ofMVP?
 9        MR. CHAYKIN: Can you read back the question              9          MR. ZAKRZEWSKI: Objection.
10 in English, please.                                            10          THE WITNESS: My answer is the same as my
11        (Record read by reporter.)                              11   previous answer. I directly reported to Victor Hung
12        THE   WITNESS: Can you give me further details?         12   regarding all matters. I do not contact Angela Hung or
13 What do you mean by "familiar"? Familiar with what kind        13   Betty Hung directly.
14 of aspect?                                                     14   BY MR. EDINBURGH:
15 BY MR. EDINBURGH:                                              15      Q. Did Angela Hung or Betty Hung live in Hong
16     Q. What is your understanding of the business of           16   Kong?
17 Shinn Fu America?                                              17      A. No.
18    A. SFA was one of my clients, the client ofMVP.             18       Q. Did they live in Taiwan?
19 SFA purchased products from me and then resold them to         19       A. They should be.
20 retailers in the U.S.                                          20       Q. Looking at the list of SFA directors on the
21     Q. Let me go back to this chart showing MVP's              21   bottom of this chart, if you would, please. Do you see
22 directors. Prior to 2007, were these three                     22   the first three names are Victor Hung, Betty Hung and
23 individuals - Victor Hung, Angela Hung and Betty               23    Angela Hung?
24 Hung - MVP directors before 2007?                              24       A. Yes, I see that.
25        INTERPRETER: The witness would like to make a           25       Q. And is it your understanding that these are

                                                                                                           10 (Pages 34-37)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 12 of 32



                                                         Page 38                                                           Page 40
 1   the same three individuals who are listed as MVP                1         MR. ZAKRZEWSKI: Objection.
 2   directors?                                                     2          THE WITNESS: I don't think so.
 3      A. Yes.                                                      3   BY MR. EDINBURGH:
 4      Q. And these are the same three individuals who              4       Q. In the same period of time, did MVP loan money
 5   are listed as SFT directors?                                    5   to Shinn Fu Corporation?
 6      A. Can you talk about a time frame?                          6       A. I don't think so.
 7      Q. The same time frame. Well, from this chart -              7       Q. In that same period of time, did MVP loan
 8   withdrawn.                                                      8   money to Shinn Fu Taiwan?
 9          According to the SFA chart in front of you,              9       A. 1 think this question is the same as the
10   Victor Hung, Betty Hung and Angela Hung were directors         10   previous question. Can you clarify?
11   ofSFA from 2007 to 2014.                                       11       Q. Is it your understanding that Shinn Fu Taiwan
12          Were these same individuals, according to this          12   and Shinn Fu Corporation are the same entity?
13   chart and your understanding of these individuals,             13         MR. ZAKRZEWSKI: Ohjection.
14   directors of SFT for the time period indicated on the          14         MR. CHAYKIN: The witness asked the question
15   chart?                                                         15   of counsel.
16       A. Can you ask the question in a much clearer              16   BY MR. EDINBURGH:
17   way?                                                           17       Q. So I'm asking a different question.
18       Q. Okay. All right. Let me go forward on this.             18          MR. CHAYKIN: Oh, are you withdrawing the
19           The SFA director list. I'd like you to look            19   previous question?
20   and see the name Steven Huang. Do you know a Steven            20          MR. EDINBURGH: I'll respond to Steve. With
21   Huang, H-u-a-n-g?                                              21   all due respect, you're not the counsel of record here,
22       A. Yes.                                                    22   you are going to be a witness as well. 1 don't mind you
23       Q. What is your understanding of who is Steven             23   being present at all, I welcome you being present, 1
24   Huang?                                                         24   enjoy you being present, but you can't interrupt the
25       A. He's a personnel at SFA who's responsible for           25   deposition.
                                                          Page 39                                                           Page 41
 1   logistics and finance matters. In general, he would             1       I'm withdrawing the last question.
 2   give us the orders.                                             2     Q. Is Shinn Fu Taiwan and Shinn Fu Corporation,
 3       Q. Did you meet with him on those occasions when            3 to your understanding, the same company?
 4   you visited SFA in Kansas City?                                 4        MR. ZAKRZEWSKI: Same ohjection.
 5       A. Yes.                                                     5        THE WITNESS: Since I do not know the full
 6       Q. And the next one on the list, Vickie Huang,              6 name of these two companies; therefore I cannot fully
 7   H-u-a-n-g, do you know who she is?                              7 comprehend your question.
 8       A. I've heard about her.                                    8 BY MR. EDINBURGH:
 9       Q. And what have you heard?                                 9     Q. Did MVP in 2003 to 2011 loan money to Shinn Fu
10       A. She's the mother of Victor.                             10 America?
11       Q. Okay. And the next name, Michael Huang,                 11     A. No.
12   H-u-a-n-g, do you have an understanding who Michael            12     Q. And the period 2003 to 2011, did Shinn Fu
13   Huang is?                                                      13 Taiwan, Shinn Fu Corporation or Shinn Fu America loan
14       A. I've heard about him.                                   14 money to MVP?
15       Q. And what did you hear?                                  15     A. As I mentioned earlier, I don't know what is
16       A. He is the father of Victor.                             16 the distinction between Shinn Fu Taiwan and Shinn Fu
17       Q. And have you also heard that he's the husband           17 Corporation, and also which entities you're referring
18    of Vickie?                                                    18 to, but I can only answer that SFA has not loaned money
19       A. I guess so. They are the father and mother.             19 to MVP.
20       Q. Do you have an understanding that Steven Huang          20     Q. Okay. Has MVP, during this time period,
21    and Vickie Hung are brother and sister?                       21 guaranteed the payment of loans made to Shinn Fu
22       A. I have not inquired about that.                         22 America?
23       Q. In the years 2006 to 2011, did MVP pay any              23     A. No.
24    dividends or make any other financial money                   24     Q. During this same time period, has MVP
25    distributions to any of its owners or shareholders?           25 guaranteed the repayment of loans made to either Shinn

                                                                                                            11(Pages 38 - 41)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 13 of 32



                                                          Page 42                                                                 Page 44
 1 Fu Taiwan or Shinn Fu Corporation?                                1 Fu Group. Does Weifu have an understanding what the
2       MR. ZAKRZEWSKI: Objection. She can answer.                  2 Shinn Fu Group is, or was - I'm sorry, I'll withdraw
3         THE WITNESS: What do you mean by "repayment               3 the question. I misspoke.
4 of loans"?                                                        4      This document refers to an entity called Shinn
5 BY MR. EDINBURGH:                                                 5 Fu Group. Does MVP have an understanding as to who is
6     Q. If any money had been loaned to Shinn Fu                    6 or was the Shinn Fu Group?
7 Taiwan or Shinn Fu America, I'm asking if MVP had agreec           7        MR. ZAKRZEWSKI: Objection.
 8 to guarantee that those loans would be paid back to the                    THE WITNESS: From my own personal
 9 lender?                                                           9 understanding, I think this is a business partnership
10       MR. ZAKRZEWSKI: Same objection.                            10 for the business interaction.
11     THE WITNESS: No.                                             11       MR. EDINBURGH: I guess, if you could, read
12 BY MR. EDINBURGH:                                                12 back again the answer to the question, please. Or what
13    Q. Do you, ma'am, as MVP's 30(b)(6) witness, have             13 was the answer? You said her "own personal
14 an understanding of Shinn Fu Corporation?               14 understanding," and then after that.
15    A. Can you please clarify the definition of Shinn    15        fNTERPRETER: "From my own personal
16 Fu Corporation? Do you mean the company in Taiwan or d )16 understanding,  1 think this is a business partnership
17 you mean all of the affiliated companies? Can you       17 for the business interaction."
18 clarify that?                                           18        MR.  EDINBURGH:         Did you use the word
19    Q. All right. Is there an entity that's called       19 "partnership"?
20 Shinn Fu Corporation, to your knowledge?                         20        INTERPRETER: Yes.
21    A. My answer is the same as my previous answer.               21        MR. EDINBURGH: That's what I heard.
22 Since I do not know the full registered name of the              22     INTERPRETER: Yes, "business partnership.'
23 company. I'm not sure, but from my understanding, we             23 BY MR. EDINBURGH:
24 typically call it Shinn Fu Taiwan.                               24     Q. And was MVP part of the Shinn Fu Group?
25        I would like you to clarify the definition of             25        MR. ZAKRZEWSKI: Objection.

                                                          Page 43                                                                 Page 45
 1 Shinn Fu Corporation.                                             1       THE WITNESS: MVP is an independent company
 2    Q. Instead of doing that, ma'am. I'd like you to               2 with three independent directors. As far as I know, MVP
 3 look at what has been previously marked the other day,            3 has business dealings with Shinn Fu companies, but it's
 4 or maybe we continued with the marking of an earlier              4 solely based on buy and sell products.
 5 one, which is the website screenshots called                      5 BY MR. EDINBURGH:
 6 "Presentation of Shinn Fu Corporation 2011."                      6   Q. Ms. Lee, you used the term "independent
 7       MR. EDINBURGH: If the witness can see that                  7 company," correct, and you also used the terra
 8 document.                                                         8 "independent directors"? What do you mean by the term
 9      (Exhibit 4 previously marked.)                               9 "independent" with respect to MVP company and MVP board
10     INTERPRETER: The witness is ready.                           10 of directors?
11 BY MR. EDINBURGH:                                                II        MR. ZAKRZEWSKI: Objection. She can answer.
12    Q. All right. Have you seen this document                     12       THE WITNESS: Let me reiterate ray answer in
13 before?                                                          13 further details.
14    A. During my course of preparation for this                   14       MVP is a Hong Kong-registered company. It's
15 deposition, I read this document for the first time.             15 mainly engaged in the trading business, the buy and sell
16 But prior to that, I have not seen this document before.         16 of products.
17    Q. Have you discussed this document with those                17       Regarding - how should 1 put it - it has
18 individuals who you previously identified when you               18 Victor Hung, Betty Hung, Angela Hung, and Ina Lu as the
19 mentioned Shinn Fu 2011 presentation as being discussed,         19 directors. There are no other people. 1 see it as an
20 and referring to the document you're looking at right            20 independently run company. That's my understanding.
21 now?                                                             21 BY MR. EDINBURGH:
22        MR. ZAKRZEWSKI: Objection.                                22    Q. Ms. Lee, you used the term "independent." Was
23     THE WITNESS: I did ask them about it.                        23 that a term that you knew of your own knowledge prior to
24 BY MR. EDINBURGH:                                                24 talking to other employ - withdrawn, withdrawn.
25   Q. This document refers to an entity called Shinn              25        Ms. Lee, do you have personal knowledge to

                                                                                                                 12 (Pages 42 - 45)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                    516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 14 of 32



                                                       Page 46                                                            Page 48
 1 testify of MVP being independent and its board of         1       don't want to intermpt the question, so —
 2 directors being independent?                              2              MR. EDINBURGH: I didn't start.
 3        MR. ZAKRZEWSKI: Objection. She can answer.         3              MR. ZAKRZEWSKI: Okay. So before you ask a
 4         THE WITNESS: I would like you to explain          4       question, I'm really trying to restrain myself from
 5 about what do you mean by the board of directors and the  5       speaking and just saying, you know, objection to the
 6 company being independent? I want to hear your view       6       form of your questions, but there's nothing in the
 7 first so that I can give you my answer.                   7       deposition notice that required this witness to learn
 8 BY MR. EDINBURGH:                                         8       about the relationship of individual directors or
 9     Q. Instead of doing that, Ms. Lee, I want to ask      9       shareholders. There are no issues in the case that
10 you again.                                               10       relate to that. There's no veil piercing claim in this
11         You used the tenn "independent." That was        11       case. You would have to plead that. It's not pled.
12 your testimony. What did you mean by the term            12              Obviously, the relevance objections don't need
13 "independent"? What is your definition of                13       to be made on the record at the deposition. 1 still
14 "independent"?                                           14       think it's prudent to make a statement about it, because
15         MR.  ZAKRZEWSKI:       Objection.                15       this type of questioning went on for hours in
16         THE   WITNESS:     According to my own           16       yesterday's deposition of Jeff Su, and it seems to he
17 understanding, when I say it is independent, it was      17       going on for hours again today. I think, if the judge
18 because the company was founded by three people,         18       was in court right now, we probably would be calling the
19 including Victor, and they were only involved in the     19       court, but it's 11:22 p.m. your time, so that's not an
20 trading business. They are not affiliated with the       20       option. So I'll continue objecting to this repetitive
21 Shinn Fu Corporation. That's what I meant by being       21       questioning, and I'll try to refrain from making any
22 independent. And MVP does not know how the operation o f22        more statements about it, but it's very difficult. I
23 Shinn Fu Corporation works.                              23       think you can understand where I'm coming from.
24 BY MR. EDINBURGH:                                              24        MR. EDINBURGH: I do. But let me say that I
25   Q. What is the basis for your testimony that                 25 disagree with your objections. I'll also state why, and
                                                        Page 47                                                            Page 49
 1 Victor Hung, Betty Hung and Angela Hung were not                1 then I'll go forward. Since you set forth yours. I'll
 2 affiliated with or related to Shinn Fu Corporation?             2 set forth the predicate to these questions.
 3         MR. ZAKRZEWSKI: Objection.                              3        I think they are covered in the deposition
 4         WITNESS: It's because the daily operation of            4 notice. I think we have several items in there
 5 MVP Hong Kong was purely directed by MVP itself You             5 regarding corporate interconnectedness and corporate
 6 talk about the relationship between these companies, and        6 relationships and business relationships. MVP didn't
 7 also from the information I saw in the document, I would        7 have thousands of shareholders, it had four, three of
 8 like to say that from MVP Hong Kong's perspective, we           8 whom were brothers and sisters, and own most of the
 9 are only conducting business with Shinn Fu America. We          9 company. I don't think it's burdensome to answer this.
10 see Shinn Fu America as a client for the buy and sell          10 We have claims in this lawsuit, which you have denied on
11 business.                                                      11 behalf of Shinn Fu America and Shinn Fu Corporation
12         And based on my understanding, there's no              12 indicating they had nothing to do with the products or
13 substantial affiliation with the Shinn Fu Corporation.         13 the companies involved in selling and distributing these
14 That's why I think we are an independently run company.        14 products. We are entitled to go into that relationship
15 BY MR. EDINBURGH:                                              15 and I think these questions are perfectly legitimate
16     Q. Have you talked to Victor Hung, Betty Hung,             16 questions and are necessary questions to prosecute this
17 Angela Hung or the other owner of the company, Ina Lu,         17 action against these defendants who will now be able to
18 to see whether any of them had any relationship to Shinn       18 proffer defendants under Connecticut law.
19 Fu Corporation or Shinn Fu Group -                             19         So we can just agree to disagree, and I note
20         MR. ZAKRZEWSKI: Objection.                             20 your objection, and we'll see down the road whether the
21 BY MR. EDINBURGH:                                              21 court upholds it or not.
22     Q. — or Shinn Fu Taiwan?                                   22        MR. ZAKRZEWSKI: Yeah, we have completely
23         MR. ZAKRZEWSKI: Objection.                             23 different views about this, about whether there are
24         THE WITNESS: No, I have not asked them.                24 issues that are raised in the complaint, about whether
25         MR. ZAKRZEWSKI: Before the next question, I            25 it's appropriate to ask this witness for legal

                                                                                                          13 (Pages 46 - 49)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 15 of 32



                                                         Page 50                                                            Page 52
 1 conclusions about, you know, definitions of technical            1        (Exhibit 11 marked for identification.)
2 terms. And, you know, the witness has been prepared to            2       MR. EDINBURGH: I'll just ask the witness to
3 testify and has testified about what the business                 3 look at this document, and when she's finished looking
4 relationships were, and that's already been covered.              4 at it, let me know.
5 And now you're asking for a level of detail that goes             5         THE WITNESS: I'm done.
6 way beyond what's in the notice deposition or way beyond          6 BY MR. EDINBURGH:
7 what could ever be admissible at a trial of this action.          7   Q. Ms. Lee, have you reviewed this particular
8 So we disagree. And, I guess, spend your deposition                8 document in preparation for your deposition today?
 9 time however you see fit.                                         9    A. Yes, I've seen that.
10       MR. EDINBURGH: All right.                                  10    Q. And did you also discuss this document with
11       MR. ZAKRZEWSKI: But let's get hack to the                  11 Jackie Hung, H-u-n-g?
12 question.                                                        12     MR. ZAKRZEWSKI: Objection.
13       MR. EDINBURGH: All right, all right, that's                13 BY MR. EDINBURGH:
14 fine. Let's go back.                                             14    Q. Jack Hung. I'm sorry. Jack Hung, H-u-n-g.
15 BY MR. EDINBURGH:                                                15    A. I've asked him about it.
16    Q. The witness used a term "Shinn Fu Group" as                16    Q. Is this the policy of insurance that -
17 consisting of business partnerships.                             17 withdrawn.
18       Was MVP one of the entities in the Shinn Fu                18       Was it MVP's understanding that it was insured
19 Group business partnership?                                      19 for claims in the United States, if any, by Lexington
20      MR. ZAKRZEWSKI: Objection.                                  20 Insurance Company?
21        THE WITNESS: From my perspective, when I say              21    A. 1 think so, yes.
22 the term "business partnership," I think it may be               22    Q. And was it MVP's understanding that it and
23 misunderstood. What I meant, it is a business network.           23 Shinn Fu Corporation were the named insureds under the
24 Everyone formed a network. I can only say that SFA is a          24 Lexington insurance policy?
25 client of MVP.                                                   25    A. That's how it was written on the policy.

                                                          Page 51                                                              Page 53
 1 BY MR. EDINBURGH:                                                 1     Q. Who at MVP - or who on behalf of MVP had MVP
 2    Q. Okay. Was MVP part of the Shinn Fu Group                    2 listed as a named insured under the Lexington insurance
 3 business network?                                                 3 policy?
 4       MR. ZAKRZEWSKI: Objection.                                  4       MR. ZAKRZEWSKI: Objection.
 5      THE WITNESS: SFA is my client. I did sell                    5       THE WITNESS: I don't quite understand your
 6 goods to them, and we have made business contact and              6 question.
 7 business interaction, a business network. That's my               7 BY MR. EDINBURGH:
 8 understanding.                                                    8   Q. Well, how did it come about that MVP is listed
 9 BY MR. EDINBURGH:                                                 9 as a named insured under the Lexington policy, do you
10    Q. Did SFA and MVP have any - withdrawn.                      10 know?
11      I'm going to show the witness - I'm wanting                 11   A. I still don't quite understand your question.
12 to get out those sales agreements that were shown to SFA         12 What I see is, from this insurance policy, I saw MVP
13 from Sears, to SFA and-                                          13 being listed as the name of the insured. That's my
14        Let's take a break for a minute while I look              14 understanding.
15 for these documents.                                             15   Q. Yes, I'm asking you who placed the policy with
16       (A short recess was taken.)                                16 Lexington naming MVP as the named insured?
17       MR. ZAKRZEWSKI: And just so you can plan the               17    A. I'm not sure.
18 timing of your questions, we have lunch coming at 12:15.         18        MR. ZAKRZEWSKI: Objection.
19       MR. EDINBURGH: Okay. All right. Thafs                      19        Okay, she answered.
20 fine. We don't have too many options where I am over             20        INTERPRETER: The answer was: "I'm not sure."
21 here at this time.                                               21 BY MR. EDINBURGH:
22       I think there were a number of pages from the              22   Q. Did you ask Mr. Hung whether he was aware of
23 Lexington insurance policy that I've sent to the                 23 who placed the Lexington policy naming MVP as the namec
24 reporter that were previously marked. Can we show that           24 insured?
25 to the witness. That was SFA 5, from a 2016 deposition.          25       MR. ZAKRZEWSKI: Objection.

                                                                                                            14 (Pages 50 - 53)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 16 of 32



                                                          Page 54                                                              Page 56
 1           THE WITNESS: I did ask about it. Back then,             1         MR. ZAKRZEWSKI; I'll note that that question
 2   Jack Hung gave me an explanation. He said it this way.          2   was asked, what was MVP's understanding, and Arthur
 3   This is the most cost effective way to buy this                 3   Chaykin has been designated as MVP's designee with
 4   insurance policy. That was how it was handled, that             4   respect to claims issues, and that plaintiffs counsel
 5   way.                                                            5   was notified of that in advance of this deposition.
 6           MR. EDINBURGH: I'm sorry, I didn't get the              6         MR. EDINBURGH; I was just going to stop at
 7   name of the person who told her that. Can you repeat            7   that point because of that.
 8   the name, please.                                               8         MR. ZAKRZEWSKI: All right. We're on the same
 9           INTERPRETER; Jack Hung.                                 9   page, then.
10   BY MR. EDINBURGH:                                              10         MR. EDINBURGH: Let the witness review what
11       Q. Do you have an understanding of why Shinn Fu            11   was marked as SFA 6, from May 24, 2016, which is an
12   Corporation was a named insured under the same policy          12   exhibit which I have sent to the reporter earlier.
13   with MVP?                                                      13   Hopefully he has it. The cover page says "Exhibit SFA
14           MR. ZAKRZEWSKI: Objection.                             14   6" and says "Sales Representatives Agreement between
15           THE WITNESS: My answer is the same as my               15   Shinn Fu Company of America and MVP (HK) Industries.'
16   previous answer. I did ask Jack Hung when 1 was                16          (Exhibit 12 marked for identification.)
17   preparing for the deposition. I tried to understand            17          MR. EDINBURGH: If the witness can look at the
18   what happened, and he told me that doing it this way was       18   document and tell me when she's done looking at it.
19   the most cost effective way to buy this insurance              19          INTERPRETER: The witness is done.
20   policy.                                                        20   BY MR. EDINBURGH:
21   BY MR. EDINBURGH:                                              21      Q. Ms, Lee, were you able to read this document?
22       Q. All right. I'd like you to go to page SFT034,           22      A. Yes.
23   which is, I believe, the last page in this document.           23      Q. Did you look at this document earlier in
24   It's also called WFT1981. It has two Bates numbers.            24   preparation for you being deposed today as MVP's
25   And look at Roman numeral VII of the policy on that page       25   30(b)(6) witness on certain topics?
                                                          Page 55                                                             Page 57
 1   where it says "Special Conditions." Do you see that             1      A. I've read it before.
 2   section, ma'am?                                                 2      Q. And have you discussed this document in
 3      A. I see that.                                               3   preparation for today's deposition with anyone else?
 4      Q. Based upon your review of this policy, was                4      A. Yes.
 5   Arthur Chaykin MVP's third-party administrator for              5      Q. And who have you discussed it with?
 6   claims made against it in the United States?                    6      A. As 1 mentioned earlier this morning, I have
 7          MR. ZAKRZEWSKI: Objection.                               7   discussed this document with Jeff, Peter, Sheng and Jack
            THE WITNESS: I don't quite understand what               8   Hung.
 9   your question is about. Can you give me further                 9      Q. Okay.
10   details?                                                       10      A. We did that in our preparation for the
11   BY MR. EDINBURGH:                                              11   deposition.
12       Q. Do you understand what is written in section            12      Q, The document that's listed as SFA 6, on pages
13   VII, part A, B and C?                                          13   SFA 336 through -339, is this a document that is a sales
14          MR. ZAKRZEWSKI: Objection.                              14   representatives agreement between Shinn Fu Company of
15          THE WITNESS: I would like to read it one more           15   America and MVP (HK) Industries, Ltd.?
16   time.                                                          16         MR. ZAKRZEWSKI: Objection, She can answer.
17          I'm done reading the section.                           17         THE WITNESS: Yes.
18   BY MR. EDINBURGH;                                              18   BY MR, EDINBURGH:
19       Q. Okay. Is it MVP's understanding that Arthur             19      Q. And I'd like you to go to page 339, the
20   Chaykin was MVP's third-party administrator for claims         20   signature page. And can you tell me who signed this
21   made against it in the United States?                          21   document on behalf of MVP?
22          MR. ZAKRZEWSKI; Objection.                              22      A. Tony Choi.
23          THE WITNESS: According to what I have read,             23      Q. What is Mr. Choi's title, according to the
24   the tenns of the - according to the terms I've read in         24   document?
25   the insurance policy, that's the case.                         25      A. He's the vice president.

                                                                                                              15(Pages 54 - 57)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 17 of 32


                                                     Page 58
 1     Q. Did MVP have, in addition to Mr. Choi, any                  1 any other sales representatives or sales agents in the
 2 other vice presidents in 2006?                                     2 United States?
 3     A. No.                                                         3    A. Since MVP handled most of the tasks on its
 4     Q. In 2007 and 2008 was Mr. Choi still a vice                  4 own, from my recollection I think there may be some, but
 5 president?                                                         5 I cannot remember exactly because it's been a long
 6     A. No.                                                         6 while.
 7     Q. When you returned in 2009 to 2011, was he                   7     Q. Is it your testimony that MVP had, in the
 8 still a vice president?                                            8 United States, in addition to SFA, other sales
 9     A. No.                                                         9 representatives or sales agents -
10     Q. Were there any other vice presidents of MVP in             10        MR. ZAKRZEWSKI: Objection.
11 2009 to 2011?                                                     11 BY MR. EDINBURGH;
12     A. From this document, it showed that there was               12     Q. — during this time period?
13 an EVP back in 2009. From my recollection, he left the            13     A. We did have sales representatives.
14 company after a short while.                                      14     Q. Is it your testimony you do not know the
15     Q. You’re referring to page 3347 - SFA 3347,                  15 identity of any of these sales representatives?
16 correct.                                                          16        MR. ZAKRZEWSKI: Objection.
17     A. Yes.                                                       17        THE WITNESS: I think there were sales
18     Q. On page 3336, there's a bullet point that                  18 representatives. However, right now I cannot remember
19 describes the business of MVP, which says: "MVP is in             19 their names.
20 the business of sourcing and selling a variety of                 20 BY MR. EDINBURGH:
21 automotive accessories and related consumer products              21     Q. Were they sales representatives for MVP for
22 focused on the DIY market."                                       22 the same products, product lines covered in the sales
23         Is that an accurate statement of MVP's                    23 representatives agreement that's SFA 6 for the period
24 business?                                                         24 2006 through 2007?
25         MR. ZAKRZEWSKI: What page?                                25        MR. ZAKRZEWSKI: Objection.
                                                           Page 59                                                            Page 61
 1          MR. EDINBURGH: The cover page, the first one.             1        THE WITNESS: Can you clarify your question
 2          MR. ZAKRZEWSKI: Oh, the cover page. Okay.                 2 one more time?
 3   Which bullet point?                                              3 BY MR. EDINBURGH:
 4          MR. EDINBURGH: No. 3.                                     4     Q. Were the MVP products that were the subject to
 5          MR. ZAKRZEWSKI: No. 3, thank you.                         5 the sales agreement, that's SFA 6 from the period 2006
 6          THE WITNESS: Yes.                                         6 to 2007, did they include jack stands?
 7   BY MR. EDINBURGH:                                                7    A. As far as I know, the products that could be
 8       Q. Am I correct you had earlier indicated that               8 sold by MVP, they were included in this agreement.
 9   the relationship between SFA and MVP was one of buyer            9 Since the jack stands are within the scope of our
10   and seller of products?                                         10 products, I think it should be included here.
II          MR. ZAKRZEWSKI: Objection.                               11     Q. Did MVP have any other sales agents or
12          THE WITNESS: It is correct about the buy and             12 representatives in the United States on behalf of the
13   sell portion. In addition to that, we do have other             13 jack stands -
14   direct import customers. They directly place orders             14        MR. ZAKRZEWSKI: Objection.
15   with MVP.                                                       15 BY MR. EDINBURGH:
16          We also purchase the after-sales serviee from            16     Q. - portion of MVP's business?
17   SFA, so we need to pay SFA a fee for that service.              17        MR. ZAKRZEWSKI: Objection.
18   BY MR. EDINBURGH;                                               18        THE WITNESS: VvEich time period are you
19       Q. According to this agreement that begins on               19 talking about?
20   page 3336, beginning in 2006 and through the end of             20        MR. EDINBURGH: I couldn’t hear.
21   December of 2007, was SFA MVP's exclusive sales                 21        INTERPRETER: "Which time period you are
22   representative in the United States?                            22 talking about?"
23       A. In this agreement, I don't think they have the           23 BY MR. EDINBURGH:
24   exclusivity.                                                    24     Q. 2006-2007.
25       Q. Well, during this time period, did MVP have              25     A. I think so.

                                                                                                             16 (Pages 58 - 61)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 18 of 32



                                                              Page 62                                                             Page 64
 1       Q. Do you know who they were?                                   1    Q. This agreement became effective on June 1 st,
2           MR. ZAKRZEWSKI: Objection.                                  2 2008, and it appears to run until June 1st, 2009. In
3        THE WITNESS: I remember, at the time, we had                   3 that time frame.
4 a sales representative by the name of Mark Breckan. He                4    A. In principle, for all the products that need
5 was one of our sales representatives.                                 5 to be sent to the labs for testing, we would have sent
6      MR. ZAKRZEWSKI: Do we have lunch here?                           6 those products to SFA and then SFA would submit them to
7       We have lunch here. Is there a logical                           7 the labs.
8 stopping point in this line of questioning?                            8        Whether the testing on the jack stands were
 9       MR. EDINBURGH: 1 can stop now, if you wish,                     9 actually done, I cannot remember. If it has to be done,
10 and have lunch and continue. It probably makes the most              10 I think it would have happened already.
11 sense. It's here now.                                                11   Q. Let's go to IB, which says "Show management."
12       MR. ZAKRZEWSKI: Sounds good.                                   12 What does "Show management" mean?
13       MR. CHAYKIN: Thank you, Howard.                                13    A. Here, the "show" refers to trade show.
14 (12:15 p.m.)                                                         14 Oftentimes we participated in various expos. For
15          (The lunch break was taken.)                                15 example, at the expo in Las Vegas, we would buy a booth
16 (1:01 p.m.)                                                          16 for the exhibition of our products. So here it means
17       MR. EDINBURGH: The witness can continue to                     17 the management of the trade show, so they would help us
18 please look at the SFA Exhibit 6, and go to page 3340                18 to manage the exhibition.
19 and 3341, the next page.                                             19    Q. Did these trade shows and expos include
20          Does the witness see the document that's                    20 exhibitions for MVP-imported jack stands?
21 called "Second Amendment of Sales Representatives                    21       MR. ZAKRZEWSKI: Objection. She can answer.
22 Agreement Between Shinn Fu Company of America and MVP                22       THE WITNESS: In principle, we would exhibit
23 (HK) Industries"?                                                    23 all the products that MVP would sell.
24          THE WITNESS: Yes.                                           24 BY MR. EDINBURGH:
25          MR. EDINBURGH: I'd like the witness to look                 25    Q. Did that include jack stands?

                                                              Page 63                                                               Page 65
     1 at paragraph 1. At the very end of that paragraph it              1    A. Yes.
     2 says that "SFA will provide MVP with" and then it lists           2    Q. No. 3, or letter C, is "OIPM support." What
     3 A, B, C and D. A says "Lab testing services."                     3 do the initials "OIPM" stand for?
     4    Q. What lab testing services did Shinn Fu America              4     A. It means operator's instructions and parts
     5 provide to MVP?                                                   5 manual.
     6    A. In fact, we have many clients such as Sears,                6   Q. And what kind of support did Shinn Fu America
     7 et cetera. Their products have to go through tests                7 provide in terms of the operator's instructions and
     8 being done by the laboratories, and they have to pass             8 parts manuals?
 9 those tests in order for us to ship out the goods. Many                       MR. ZAKRZEWSKI: Can I get the question in
10 ofthe labs are located in the U.S. Therefore, from my                10 English again, please.
11 understanding, we sent our samples to SFA first, and                 11        (Record read by reporter.)
12 then SFA will make the arrangements to send these                    12        MR. ZAKRZEWSKI: Objection. She can answer.
13 samples to various labs for testing.                                 13       THE WITNESS: In this context, after we have
14        Q. The samples that you referred to, do they                  14 prepared the operator's manual, they would proofread the
15 include ratchet-and-pawl-designed jack stands?                       15 content to see whether it has met the requirement and
16        A. Yes.                                                       16 whether all the content has been included.
17        Q. And in accordance with this agreement, did MVP             17      In addition, they would help us send it to the
18 send to SFA ratchet-and-pawl-designed jack stands to                 18 clients or the laboratories for review. So they act as
19 test?                                                                19 a middleman to help us with the communication work.
20     A. Which time frame are you talking about?                       20 BY MR. EDINBURGH:
21            MR. EDINBURGH: I'm sorry, I couldn't hear                 21    Q. Thank you.
22 you.                                                                 22       Can we go to the next two pages, which is 3346
23            INTERPRETER: "Which time frame are you                    23 and 3347, which is called "First Amendment of Sales
24 talking about?"                                                      24 Representatives Agreement Between Shinn Fu Company of
25 BY MR. EDINBURGH:                                                    25 America and MVP (HK) Industries, Ltd." In paragraph 1

                                                                                                                 17 (Pages 62 - 65)
                                                       Veritext Legal Solutions
212-267-6868                                             www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 19 of 32



                                                           Page 66                                                          Page 68
 1   of that agreement, does SFA agree to provide MVP with            1    A. From my own personal understanding, that's
 2   the same services, A through D, as in the second                 2 what it meant, from reading it.
 3   amendment?                                                       3    Q. Going to the last two pages of this document,
 4       A. Yes.                                                      4 3344 and 3345, is this another amended agreement, sales
 5       Q. And in part of Exhibit B where it says                    5 representatives agreement between Shinn Fu Company of
 6   "Customer Phone Service Support," what did that consist          6 America and MVP Industries that went into effect on
 7   ofthat SFA provided to MVP?                                      7 January 1st, 2011?
 8       A. Yes.                                                      8    A. In fact, this page is pretty blurry. I could
 9       Q. What did customer phone service support                   9 not decipher the numbers.
10   consist of?                                                     10     Q. This is the document that was provided to me
11       A. It was mainly concerning the after-sale                  11 by the defendants. I don't have a clearer copy.
12   hotline that we have. After the end user, the consumer          12        Go to paragraph 9, please. Look at the last
13   has purchased the product, they can telephone this              13 paragraph on page 3345, paragraph 9. Does that
14   hotline if they have any questions or anything that's           14 paragraph say that the agreement becomes effective on
15   unclear about the operation or the use of the product.          15 January 1st, 2011?
16   They can phone this hotline and someone would answer the        16     A. My answer is the same as my previous answer.
17   phone call and resolve the matter.                              17 Again, this document is pretty blurry. I cannot read it
18          In addition, after they have bought the                  18 clearly. I can see the word "January," but I cannot
19   products, if they have any missing parts, such as the           19 decipher the number after that. 1 see 201-something.
20   jack handle of the jack, they can also telephone the            20     Q. All right. Are you aware of any other sales
21   customer support to purchase the parts, so these are the        21 representatives agreement between Shinn Fu of America
22   main tasks.                                                     22 and MVP Industries other than the ones you just looked
23       Q. Were reports of customer call-ins to the                 23 at now under SFA 6?
24   hotline that were taken — were the results of those             24        MR. ZAKRZEWSKI: Objection. She can answer.
25   call-ins provided to MVP?                                       25        TFIE WITNESS: I'm not sure. I don't know.
                                                            Page 67                                                            Page 69
 1          MR. ZAKRZEWSKI: Objection.                               1   because, right now, I can only see three copies in front
 2          THE WITNESS: In principle, for example, if               2   of me. I'm not sure whether there are any other
 3   the task involved the supply of certain spare parts, or         3   copies."
 4   whatever that has been bought by the end users, which           4          MR. EDINBURGH: I'm sorry, I couldn't hear her
 5   they have done so on our behalf, they would — and also          5   answer. Was her answer that she didn't know of any
 6   they have paid for the shipping cost and the parts on           6   others?
 7   our behalf, then they would provide us with a record of         7          INTERPRETER: The witness said: "I'm not
 8   that, because, under this agreement, we have to pay for         8   sure, I don't know, because, right now, I can only see
 9   those extra services, extra fees. So they would have            9   three copies in front of me. I'm not sure whether there
10   given us a list of that.                                       10   are any other copies."
11          MR. EDINBURGH: Steve, I want to ask you, as             11   BY MR. EDINBURGH:
12   counsel for the defendants, further questioning on any         12      Q. All right.
13   customer complaints about jack stands that run through         13          MR. ZAKRZEWSKI: Is there any option to turn
14   the customer phone lines or hot lines, is that going to        14   down your mic slightly?
15   be an area of testimony in May of Mr. Chaykin or an area       15          MR. CHAYKIN: Or move your mic away from those
16   for this witness tonight?                                      16   papers. When you move those papers, it's like an atomic
17          MR. ZAKRZEWSKI: That's for Mr. Chaykin.                 17   bomb going off here.
18           In our correspondence, I listed the topics for         18          MR. EDINBURGH: Actually, on this end, just
19   Mr. Chaykin's deposition. I think this was within Topic        19   shuffling papers is nothing.
20    15 of the deposition notice.                                  20          MR. ZAKRZEWSKI: I know. And here it's like a
21           MR. EDINBURGH: All right, then I'll proceed            21   form of torture.
22   with a different question.                                     22          MR. EDINBURGH: I apologize.
23       Q. Does the witness understand that this First             23          MR. ZAKRZEWSKI: It's okay.
24   Amendment agreement and 3346 to 3347 went into effect on 24                MR. ORTICELLI: The papers were literally on
25   December 1st, 2009? Look at paragraph 9.                       25   the mic, by the way.

                                                                                                             18 (Pages 66 - 69)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 20 of 32



                                                      Page 70                                                               Page 72
 1       MR. ZAKRZEWSKI: Thai might be part of the              1    A. Yes.
2 issue.                                                        2    Q. And for how long was the May 4th, 2007,
3 BY MR. EDINBURGH:                                             3 agreement between MVP and Sears in effect? Was it a
4     Q. Was Sears, Roebuck a customer of MVP?                  4 year? Longer? Is it still in effect?
5     A. Yes.                                                   5     A. I'm not sure about that.
6     Q. And at some point in time, did Sears and MVP           6     Q. Before we go to the other Sears agreement, I
7 enter into a written business agreement?                      7 want to go back briefly to the sales representative
 8    A. Which time frame are you referring to?                  8 agreement because 1 forgot to ask a question about it,
 9    Q. Beginning in 2006 and thereafter.                       9 the SFA 6, which was marked today.
10    A. Yes, they have signed some kind of agreements.         10       MR. EDINBURGH: I'm soiry, just wait one
11       MR. EDINBURGH: All right. Mr. Reporter, I              11 minute, a veiy short break.
12 also sent as exhibits, earlier in the e-mails to you,        12 (1:36 p.m.)
13 three documents. That should be clipped together with        13             (A break was taken.)
14 the top being "Sears, Roebuck Universal Terms and            14 (1:40 p.m.)
15 Conditions." There should be three separate ones which       15 BY MR. EDINBURGH:
16 are clipped collectively.                                    16     Q. Can you please look, Ms. Lee, at SFA 6, which
17        MR. ZAKRZEWSKI: Clipped or stapled?                   17 is the sales representative agreement we previously
18        MR. EDINBURGH: They could be stapled.                 18 talked about, 3336 to 3339, and these go to page 3338,
19        MR. ZAKRZEWSKI: Can you give me the Bates             19 which is the third page of the agreement.
20 range?                                                       20       I'd like you to look at paragraph 19, the
21       MR. EDINBURGH: The first set would be MVP              21 paragraph marked "Indemnification." According to this
22 10203, the second would be MVP 1001, and the third would 22 agreement signed by MVP, did MVP agree to indemnify SFA
23 be MVP 10229.                                            23 against any liability arising out of or related to the
24        MR. ZAKRZEWSKI: This is the first one he              24 sale and marketing of any MVP commissioned product?
25 referred to.                                                 25        INTERPRETER: The witness asked the

                                                      Page 71                                                               Page 73
  1       Are you going to mark these?                           1 interpreter to repeat the question again. (Cantonese
 2        MR. EDINBURGH: Yes.                                    2 spoken.)
 3        (Exhibit 13 marked for identification.)                3      THE WITNESS: My personal understanding is, in
 4        (Exhibit 14 marked for identification.)                4 this paragraph, under the assumption if there were any
 5        (Exhibit 15 marked for identification.)                5 problems occurred that were related to the products,
 6        MR. EDINBURGH: For the time being, I'd just            6 then MVP has to be responsible for such liabilities.
 7 like the witness to look at 13 and 15. Skip 14. We'll         7 However, whether it should be in the form of
 8 do that next.                                                 8 indemnifying SFA, I could not understand it so far.
 9       INTERPRETER: The witness is done.                       9 BY MR. EDINBURGH:
10 BY MR. EDINBURGH:                                            10    Q. Okay, thank you.
11   Q. All right. Looking at Exhibit 13, does                  11       Can you please, ma'am, go to Exhibit 15, the
12 Exhibit 13 reflect the agreement between Sears and MVP       12 Sears MVP agreement. May 4th, 2007, and go, ma'am, to
13 that was entered into on or about October 12th, 2006?        13 MVP 006. Does that agreement, paragraph 11.2, contain
14     A. Yes.                                                  14 an agreement in which MVP agreed to indemnify Sears,
15     Q. Was that agreement signed on behalf of MVP by         15 according to the terms of that agreement?
16 Tony Choi, who is described as a vice president?             16       MR. ZAKRZEWSKI: Can I get the question again
17     A. Yes.                                                  17 in English, please.
18     Q. And is that the same Tony Choi that signed the        18         (Record read by reporter.)
19 sales representative agreement between MVP and Shinn Fu 19              THE WITNESS: My understanding is, it depends
20 America that was previously shown to you?               20 on the condition, how it happened. The way it's written
21     A. Yes.                                                  21 here, whether the full indemnification has to be made, I
22     Q. Let's go to Sears - I mean. Exhibit 15, which         22 do not agree to that. I don't think so.
23 is dated May 4th, 2007, and is this the written          23 BY MR. EDINBURGH:
24 agreement between Sears and MVP that came into effect on 24    Q. I'd like you to look at paragraph 12 of that
25 May 4th, 2007?                                           25 same agreement, the paragraph entitled "Insurance," and

                                                                                                               19 (Pages 70-73)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 21 of 32



                                                           Page 74                                                              Page 76
 1 did MVP provide insurance as required under that                   1 asking me whether this agreement has been agreed upon
2 paragraph?                                                          2 and signed?
3    A. According to the requirement for us to conduct                3 BY MR. EDINBURGH;
4 business with Sears, we have to purchase a product                  4    Q. Did Sears and MVP enter into an accelerated
 5 liability insurance that covers Sears, and we've done              5 line review agreement in 2006-2007?
6 that as well.                                                       6       INTERPRETER: The witness just asked the
7    Q. I want to go to - I guess it's Exhibit 14,                    7 interpreter to repeat the question again. (Cantonese
 8 the Sears Accelerated —                                            8 spoken.)
 9       MR. ZAKRZEWSKI; Howard, I think you should                   9      THE WITNESS: My answer is, maybe they did.
10 disconnect and reconnect.                                         10 However, I cannot find any signatures here. Therefore,
11       MR. CHAYKIN: You're breaking up.                            11 I'm not sure whether this is the final version of the
12      MR. EDINBURGH: The document is called                        12 agreement that has been signed.
13 "Accelerated Line Review Agreement."                              13 BY MR. EDINBURGH:
14   Q. Ms. Lee, was this an agreement in effect        14    Q. All right. Have you ever seen a different
15 between Sears and MVP dated December 11th, 2006? And 15 agreement called an Accelerated Line Review Agreement,
16 you can go to MVP 10238 for the date.                16 other than the one you're looking at now?
17    A. Yes, I'm still reading it.                     17    A. I don't have any recollection. I don't
18        I found it strange because nobody signed in   18 remember.
19 this document.                                       19    Q. Has anyone you've talked to concerning the
20       MR. EDINBURGH: I'm sorry, is the witness                    20 agreements between Sears and MVP indicated there was a
21 saying she cannot identify this document as an agreement          21 different agreement called Accelerated Line Agreement,
22 between Sears and MVP?                                            22 other than the one you're looking at now?
23      MR. ZAKRZEWSKI: No, that's not what the                      23    A. I did not have any further discussion with
24 witness said.                                                     24 anybody regarding this accelerated line review
25       MR. EDINBURGH: All right. I couldn't hear                   25 agreement.

                                                           Page 75                                                              Page 77
 1 very good.                                                         1    Q. I'd like you to go to the last page of this
 2       INTERPRETER: The witness said -                              2 document, which is MVP 10243. Do you see where it says
 3 BY MR. EDINBURGH:                                                  3 "Exhibit A, Subject: Merchandise"?
 4     Q. My question - go ahead.                                     4   A. Yes, I see that.
 5       MR. EDINBURGH: What did the witness say?                     5   Q. You see in the column that says "Sears Item
 6       INTERPRETER: The witness said: "I found it                   6 Numbers" —
 7 strange because nobody signed in this document."                   7    A. Yes, I see that.
 8        MR. EDINBURGH: I'm asking the witness, is                        Q. And you see the last numbered item is "Sears
 9 this the agreement between Sears and MVP that went into            9 Item No. 50159, Craftsman Three-Ton Jack Stand." Doyor
10 effect December 11 th, 2006?                                      10 see that?
11        MR. ZAKRZEWSKI: Objection.                                 11    A. Yes, I see that.
12       THE WITNESS: The issue here is I don't see                  12    Q. And did MVP export to Sears the 50159
13 any signatures in this document, so I cannot tell                 13 three-ton jack stand?
14 whether both parties have agreed on the terms of this             14    A. Yes.
15 document. I think this is something that Sears wished             15    Q. And was the 50159 Craftsman three-ton jack
16 MVP to sign after it has conducted the line review.               16 stand a ratchel-and-pawl-designed jack stand?
17 However, I'm not sure whether this is the final version           17        INTERPRETER: Counsel, was it 50149?
18 that has been signed.                                             18        MR. EDINBURGH: -59.
19        MR. EDINBURGH; This is an agreement that was               19        WITNESS: It should be.
20 provided to us by MVP. Does that at all change the                20 BY MR. EDINBURGH:
21 witness's testimony, knowing that this agreement was              21    Q. And was the 50159 Sears Craftsman three-ton
22 given to us by MVP?                                               22 jack stand manufactured by Weifu?
23       MR. ZAKRZEWSKI: Objection.                                  23    A. It should be.
24      THE WITNESS; I don't know what you meant by                  24    Q. Do you see, under that. Sears said it's going
25 whether I want to change my previous testimony. Are you           25 to have a new jack stand called the "Craftsman

                                                                                                              20 (Pages 74 - 77)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                  516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 22 of 32



                                                        Page 78                                                               Page 80
 1 Professional Four-Ton Jack Stand"?                               1   T6904 Pro-Lift jack stand to the United States?
 2    A. Yes, I see that.                                           2       A. I cannot remember. However, I believe that is
 3    Q. And was that jack stand turn out to be Sears               3   already happened back in 2006.
 4 item No. 50163?                                                  4       Q. So the T6904 was being exported from Weifu to
 5    A. It should be.                                              5   Shinn Fu America prior to 2006, is that correct?
 6    Q. And was that jack stand a                                  6       A. I'm not sure when it happened. However, from
 7 ratchet-and-pawl-designed jack stand?                            7   the document I've read I saw that back in 2006 this
 8    A. Yes.                                                       8   product was already included in the sales list.
 9    Q. Was that jack stand, the 50163, manufactured               9       Q. Did the 50163 Sears Craftsman jack stand that
10 by Weifu?                                                       10   MVP exported from Weifu to Sears, did that include in
11     A. Yes.                                                     11   its packaging an operator's manual?
12     Q. And did MVP purchase those50163 jack stands              12       A. Yes.
13 from Weifu and export them into the United States to            13       Q. What role did MVP, if any, play in writing the
14 Sears?                                                          14   manual?
15     A. Are you talking about the year 2006 or other             15       A. Regarding the information such as the manual
16 timeframe?                                                      16   in the packaging, MVP is responsible for drafting the
17     Q. I'm talking about after the 50163 was                    17   documents. After that, we will send that to SFA, and
18 manufactured, did, at that point, MVP purchase those            18   SFA would help us, on our behalf, send it to the Sears
19 stands from Weifu and export them to the United States          19   lab for review.
20 to sell to Sears?                                               20          At the same time, we would send our products
21     A. Are you talking about just the year 2006 or              21   for testing as well.
22 from 2006 to 2011 or other time frame?                          22          After that, SFA would tell us whether - would
23        MR. EDINBURGH: What I'm asking this witness              23   tell us the results, whether it has passed. If that's
24 is - all right. I'll rephrase that.                             24   okay, they would let us know and then we would compile
25     Q. When did MVP first ship the 50163 jack stands            25   the draft document, put it into - compile the draft and
                                                         Page 79                                                              Page 81
 1 to Sears?                                                        1   put it into a document and send it to the factory for
 2     A, It should be in 2007.                                     2   printing.
 3     Q. When, do you know?                                        3       Q. Which individuals at MVP were responsible or
 4     A.   I cannot remember the exact month, but I think          4   played a role in preparing the contents of the 50163
 5 it should be in the first quarter, maybe it was in March         5   operator's manual?
 6 or April.                                                        6       A. The colleague at the design department of MVP
 7     Q. And did MVP continue to ship the 50163 jack               7   is responsible for that.
 8 stand to Sears from 2007 to and including 2011?                              MR. EDINBURGH: I can't hear you.
 9     A. Yes.                                                      9           INTERPRETER: Okay. "The colleague at the
10        MR. EDINBURGH: Okay, you can take the exhibit            10   design department of MVP is responsible for that."
11 away. The witness doesn't have to look at it any                11           THE WITNESS: They would look at other
12 further.                                                        12   existing manuals of other Sears jack stands and make
13     Q. Did MVP have any role in the design of the               13   modification of the content, such as changing the
14 50163 jack stand?                                               14   specification. After that, they would send it to the
15     A. No.                                                      15   engineering department of MVP for review. After that,
16     Q. Who designed 50163 four-ton ratchet-and-pawl             16   they would send it to SFA.
17 jack stand?                                                     17   BY MR. EDINBURGH:
       A. I don't know.                                            18       Q. Can you give us the identity of any MVP
19     Q. Did you make any enquiry to prepare yourself             19   individuals who played a role in the drafting of the
20 to be MVP's 30(b)(6) witness on the subject of who              20   50163 operator's manual?
21 designed the 50163 jack stand?                                  21       A. Addy Law, the designer at the design
22     A. No, because MVP is only a trading company. We            22   department is responsible for the drafting.
23 do not have - we do not get involved and we don't have          23           After that, he will send it to Ivan Chan, the
24 information related to that.                                    24   engineer at the engineering department for further
25     Q. Okay. When did MVP first begin exporting the             25   review. And after that, he would send it to SFA.

                                                                                                             21 (Pages 78-81)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 23 of 32



                                                          Page 82                                                            Page 84
 1      Q. Are Mr. Law or Mr. Chan still working for MVP?            1     Q. I'm not talking about the packaging, I'm
 2      A. No.                                                       2 talking about the manual itself.
 3      Q. Did you discuss the issue of the 50163                    3        The manual itself — did SFA provide MVP with
 4   operator's manual with either individual to prepare for         4 the operating instructions and safety instructions that
 5   your testimony today?                                           5 were contained in the manual?
 6      A. 1 did try to find them, but 1 could not find              6        MR. ZAKRZEWSKI: Objection.
 7   them.                                                           7        THE WITNESS; The so-called packaging includes
 8      Q. Did you personally have any role in preparing             8 all the content, including — which includes the
 9   the operator's manual for the Sears 50163 jack stand?           9 operating manual. When this operating manual arrived,
10      A. No.                                                      10 they actually gave us the printed artwork, which
11      Q. Was there an operator's manual for the                   11 includes all of the content, which includes the safety
12   Pro-Lift T6904 jack stand?                                     12 instruction and the operation instruction which we just
13      A. I don't quite understand your question.                  13 mentioned.
14      Q. MVP imported a four-ton jack stand for SFA               14        MR. EDINBURGH: I'm going to show the witness
15   which was the Pro-Lift brand under the designation             15 some additional documents which haven't previously been
16   T6904, is that correct?                                        16 marked. There should be a one-page document that is MVP
17          INTERPRETER: The witness asked the                      17 9181 and says "MVP Sales Forecast 2011." Ifs a chart.
18   interpreter to repeat the question again. (Cantonese           18 It's only one page.
19   spoken.)                                                       19        (Exhibit 16 marked for identification.)
20          THE WITNESS: MVP did send, ship out T6904 to            20 BY MR. EDINBURGH:
21   SFA.                                                           21     Q. Ms. Lee, can you tell us what this document
22   BY MR. EDINBURGH:                                              22 is.
23       Q. And did those jack stands that were shipped             23     A. This is something that was sent to us from
24   out in boxes — was there a manual in each of the boxes         24 Sears regarding what Sears was likely to buy, to procure
25   containing the T6904 jack stands?                              25 in the future. It gives the estimation of the quantity
                                                          Page 83                                                           Page 85
 1      A. Yes.                                                      1   of the products. It is a forecast which is for us to
 2      Q. Who drafted those manuals?                                2   use as a reference only about what they would like to
 3          MR. ZAKRZEWSKI: Objection. She can answer.               3   buy from us in the future, and the quantity of those
 4          THE WITNESS: I'm not sure about that because             4   products.
 5   SFA would have sent us the artwork for the manual               5       Q. And was one of the products in which forecasts
 6   directly to us.                                                 6   were given the 50163 four-ton professional jack stand?
 7   BY MR. EDINBURGH:                                               7       A. Yes.
 8      Q. Would SFA have also sent you the written                          Q. And when MVP received this document, did it
 9   content of the manuals?                                         9   send it to any other companies?
10          MR. ZAKRZEWSKI: Objection.                              10       A. In principle, no.
11          THE WITNESS: What do you mean by that?                  11          MR. EDINBURGH; I have the large package, MVP
12   BY MR. EDINBURGH:                                              12   invoices, beginning with MVP 6805. It's a couple
13      Q. Did the manuals contain warnings for the                 13   hundred pages.
14   T6904?                                                         14          (Exhibit 17 marked for identification.)
15      A. Since they were the ones sending us the                  15          MR. EDINBURGH: I'm not going to ask the
16   artwork, they would have finalized the content of the          16   witness to look through all of them. It will take way
17   manual already.                                                17   too long. I'm just going to show a select number from
18       Q. Did the T6904 manual contain safety                     18   here to the witness.
19   instructions and operations instructions?                      19       Q. Who is MVP International Co., Ltd?
20       A. Yes.                                                    20       A. From my understanding, I think MVPI is a
21       Q. And did SFA write those instructions and then           21   consulting company; however, it is not related to the
22   give it to MVP?                                                22   MVP (HK) structure.
23       A. SFA would have drafted all the content for the          23          MR. EDINBURGH: I'm sorry, it's my fault, I
24   packaging, and then send us the artwork and the version        24   got the first half but not the second.
25   for printing. They sent it to MVP.                             25          INTERPRETER: I'll say it again. The witness

                                                                                                            22 (Pages 82 - 85)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 24 of 32



                                                                                                                                  Page 88
 1 said: "From my understanding, I think MVPl is a                       1       THE WITNESS: From my understanding, MVPI's
 2 consulting company; however, it is not related to the                 2 role is to serve — to fulfdl some kind of accounting
 3 MVP (HK) structure."                                                  3 procedure. We got in the buy and sell process, there is
 4 BY MR. EDINBURGH:                                                     4 something needs to be done for the paperwork. However,
 5    Q. Have you made inquiries to testify today as to                  5 during daily course of operation, MVP (HK) would
 6 who owns MVP International?                                           6 directly communicate with Weifu.
 7       MR. ZAKRZEWSKI: Objection.                                      7 BY MR. EDINBURGH:
 8        THE WITNESS: For today's deposition, 1 did                     8    Q. Okay. Let's go — I'm going to go to some of
 9 tiy to understand the role of MVPl. From the                          9 these purchase orders, just a few of them. If you go to
10 infoniiation I've received, MVPl is something similar to             10 MVP 6076.
11 a consulting company. It's mainly for some accounting                II       MR. EDINBURGH: Does the witness have that?
12 purposes. That's why such a middle agency is required,               12       THE WITNESS: Yes, I see that.
13 but 1 don't know much details about it and 1 don't know              13 BY MR. EDINBURGH:
14 who are the shareholders of MVPl.                                    14    Q. Is this a purchase order from MVP to MVP
15 BY MR. EDINBURGH:                                                    15 Industries? I'm sorry, my mistake. Withdraw the
16    Q. So you're unaware of whether there is any                      16 question. It's too confusing.
17 common ownership between MVP (HK) and MVP International?             17       Is this a purchase order from MVP to MVP
18       MR. ZAKRZEWSKI: Objection. Also, there's                       18 International?
19 nothing about MVP International in the depo notice, but              19    A. Yes,
20 she can answer if she knows.                                         20    Q. And what is the date of the order?
21       THE WITNESS: As far as 1 know, the people                      21    A. The day it was issued was October 13, 2010.
22 from these two companies are not related, but I'm not                22    Q. And the top half of the order, does this
23 sure about that,                                                     23 concern the purchase of four-ton jack stands?
24 BY MR. EDINBURGH:                                                    24    A. Yes.
25    Q. All right. Did MVP and MVP International have                  25    Q. And are these jack stands the Sears Craftsman

                                                              Page 87                                                             Page 89
 1 any written agreement with respect to MVP International               1 50163 jack stands?
 2 being MVP's agent with respect to the purchase or sale                2     A. Yes.
 3 of products?                                                          3     Q. And these jack stands are also identified as
 4       MR. ZAKRZEWSKI: Objection.                                      4 the T6904 jack stands?
 5          THE WITNESS: I'm not sure.                                   5     A, Yes.
 6 BY MR, EDINBURGH:                                                     6     Q. Are they also identified in the purchase order
 7   Q. Did MVP purchase the 50163 jack stands                           7 as the T3 7401 jack stands?
 8 directly from Weifu or did MVP purchase the 50163 jack                8     A. Yes.
 9 stands through MVP International who, in turn, had                    9     Q. Let's go forward to MVP 5959.
10 purchased them from Weifu?                                           10          MR. EDINBURGH: Does the witness have it?
11    A. As I said earlier, I don't know what is the                    11          THE WITNESS: Yes, I see that.
12 operation, what happened between them.                               12          MR. EDINBURGH: Could the witness identify
13        For the preparation of this deposition, I                     13 what this document is.
14 tried to understand what is its role, and the                        14          THE WITNESS: This is a purchase order from
15 information I received was MVPl served as some kind of               15 Sears to MVP.
16 an agent, a middleman during the process of the purchase             16 BY MR. EDINBURGH:
17 order.                                                               17    Q. And is it a purchase order for the four-ton
18       And regarding earlier, what you just said, can                 18 50163 Craftsman professional jack stand?
19 you repeat the question again?                                       19     A.    Yes.
20       MR. EDINBURGH: The witness had used the term                   20          MR. EDINBURGH: And does she identify it a;
21 "agent or middleman."                                                21 style number T6904?
22    Q. Was MVP Inteniational the agent of MVP with                    22          THE WITNESS: Yes.
23 respect to purchasing the Sears 50163 jack stands from               23 BY MR. EDINBURGH:
24 Weifu?                                                               24     Q. What's the date of that document?
25      MR. ZAKRZEWSKI: Objection.                                      25     A.    It's not very clear. I think it says

                                                                                                                23 (Pages 86 - 89)
                                                     Veritext Legal Solutions
212-267-6868                                           www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 25 of 32



                                                        Page 90                                                         Page 92
 1   September 18, 2010.                                           1       Q. Where the customer item number is 50163?
 2       Q. Can we go forward to MVP 5918.                         2       A. Yes.
 3          MR. EDINBURGH: Does the witness have it?               3       Q. Is that the Sears Craftsman customer item
 4          THE WITNESS: I see that.                               4   number?
 5   BY MR. EDINBURGH:                                             5       A. Yes.
 6       Q. And what is this document?                             6       Q. Is that alsodescribed as the factory number
 7       A. This is a purchase order from Sears to MVP.            7   T6904?
 8       Q. And what's the date of the order?                      8       A. Yes.
 9       A. It's not very clear.                                   9       Q. And thefactory thatthe item number refers
10       Q. Does it appear to be September 10, 2010?              10   to, is that Weifu?
11       A. It's a very small font. 1 can only see                11       A. In fact, that's how it works. This is the MVP
12   September, but the numbers are very small. They are          12   code for its customer. For all the four-ton jack
13   very blurry.                                                 13   stands, we call them T6904. When we talk about T6904,
14       Q. All right. Is this a Sears purchase order for         14   we know that we're talking about the four-ton jack
15   the 50163 jack stands?                                       15   stand. However, at Weifu, internally, they would also
16          MR. ZAKRZEWSKI: What's the question in                16   assign their own numbers according to the different
17   English?                                                     17   requirements of the customers. That's why you see
18          (Record read by reporter.)                            18   T37401 here.
19          MR. ZAKRZEWSKI: Thank you.                            19       Q. Okay. Thank you.
20          THE WITNESS: I see that, from this document,          20           Let's just go to the following page, MVP 5798.
21   it says "Product Description," a pair of four-ton jack       21       A. Okay.
22   stands. I guess so. However, in fact, the letters are        22       Q. Is this an MVP purchase order to MVP
23   very small here and I cannot make sense of them.             23   International?
24   BY MR. EDINBURGH:                                            24       A. Yes.
25       Q. So you can't make out the numbers. Your               25       Q. And the date is what?
                                                        Page 91                                                         Page 93
 1   eyesight is such that you can't make out the numbers, is      1    A. August 25, 2010.
 2   that your testimony?                                          2    Q. Is it a purchase order for 200 pairs of
 3       A. In fact, the letters in the entire document            3 four-ton jack stands?
 4   are very small so I cannot read them. What I can only         4    A. Yes.
 5   read is "four-ton jack stand." So 1 think so.                 5    Q. Are the jack stands described as Sears
 6       Q. Can you see, on the left, where it says "Style         6 Craftsman Model No. 50163?
 7   of the jack stand," it says "T6904," can you read that?       7    A. Yes.
 8       A. It's not clear.                                             Q. And also as T6904 jack stands?
 9       Q. All right. You see it's handwritten in this            9    A. Yes.
10   document "Provided by MVP," the item number T37401, or       10    Q. And also as T37401 jack stands?
11   this purchase order, can you read that, the handwritten      11    A. Yes.
12   entry?                                                       12    Q. Let's skip ahead to MVP 4234 and - let's
13       A. Yes, I see that.                                      13 leave it at that, 4234. It should be towards the end.
14       Q. All right, let's go forward. Let's go to MVP          14        MR. EDINBURGH: And if it will help the
15   5803.                                                        15 witness, the page break under it is 4340.
16       A. Yes, I see that.                                      16        THE WITNESS: I got it.
17       Q. And can you tell me, ma'am, what this document        17 BY MR. EDINBURGH:
18   is?                                                          18    Q. Thank you.
19       A. This is a pro forma invoice from MVPI to MVP.         19        And what is 4234?
20       Q. And the date?                                         20    A. This is an invoice from MVP to Sears.
21       A. I think it's either the 25th or the 26th of           21    Q. And the date?
22   August, 2010.                                                22    A. February 27, 2010.
23       Q. And does this invoice reflect that MVPI is            23    Q. I want you to go down to the third product or
24   selling to MVP 200 pairs of four-ton jack stands?            24 item listed in this invoice.
25       A. Yes, that's correct.                                  25    A. Yes.

                                                                                                        24 (Pages 90 - 93)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                            516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 26 of 32



                                                        Page 94                                                               Page 96
 1    Q. Does this invoice indicate 300 pairs of                       1     Q. And was Johnny Lu, in 2009, an employee of
 2 four-ton jack stands are being sold by MVP to Sears?                2 MVP?
 3    A. Yes.                                                          3    A. No.
 4    Q. And are these jack stands described as the                    4     Q. Who was he an employee of?
 5 50163 jack stands?                                                  5    A. He's from SFA.
 6    A. Yes.                                                          6     Q. Do you see, in this e-mail, Mr. Lu sent the
 7    Q. And are they also described as the T6904 jack                 7 e-mail — puts in his address as MVP Industries, in
 8 stands?                                                             8 Kansas City?
 9    A. Yes.                                                          9       MR. ZAKRZEWSKI: Objection.
10    Q. And are they also described as the T37401 jack               10       THE WITNESS: Yes, I see that.
11 stands?                                                            II BY MR. EDINBURGH:
12    A. Yes.                                                         12     Q. Did MVP approve of Johnny Lu representing
13    Q. Thank you. That's it for this exhibit. We're                 13 himself as having an address of MVP Industries, in
14 done.                                                              14 Kansas City?
15        MR. EDINBURGH: The next set of exhibits I                   15       MR. ZAKRZEWSKI: Objection.
16 think that I've sent would be a series of e-mails —                16       THE WITNESS: Actually, what happened, since
17 hold it. Give me a moment. I have the wrong set.                   17 MVP asked SFA to provide the after-sales service;
18        Can we go off the record for a minute, take a               18 therefore, MVP specifically assigned a ~ I'm sorry,
19 short break, please.                                               19 therefore, SFA specifically assigned a staff to take
20 (3:09 p.m.)                                                        20 care of that, and that person is Mr. Lu. And in order
21              (A break was taken.)                                  21 to be more convenient for him to handle the sales
22 (3:20 p.m.)                                                        22 service, we give him — we gave him an MPV e-mail
23        (Exhibit 18 marked for identification.)                     23 address, but he's not a staff of MPV. It's just more
24 BY MR. EDINBURGH:                                                  24 convenient for him to contact the client on behalf of
25    Q. All right, Ms. Lee, I'd like you to look at                  25 MPV for the sales and after-sales services.
                                                            Page 95                                                             Page 97
 1   the top page of this document, 9104, and you see the              1          MR. ZAKRZEWSKI: I think a few instances where
 2   name Johnny Lu?                                                   2   the translator mentioned MPV, it might have just been
 3       A. Yes, I see that.                                           3   MVP.
 4          MR. ZAKRZEWSKI: I'm going to state for the                 4          MR. EDINBURGH: I won't confuse them and the
 5   record that these documents were produced on full-page            5   music video station. That's all right.
 6   larger font. This is — some of these — some of these,             6   BY MR. EDINBURGH:
 7   the font is better, but some of them, it's like                   7      Q. All right. Lefs go to MVP 9197.
 8   microscopic, and I don't think this is exactly how they           8          Ms. Lee, the top e-mail on this page, is this
 9   were produced. But we can go on.                                  9   an e-mail you wrote?
10          MR. EDINBURGH: I can tell you I didn't                    10      A. Yes.
11   downsize them in the reproduction process. I think most          11      Q. When did you write it?
12   of these documents, if you see them, look like regular           12      A. September 20, 2011.
13   size. Maybe this first page may have — for some reason           13      Q. And is MVP 9199 the attachment to that e-mail?
14   unknown to me, may have been a smaller font, but if you          14      A. Yes.
15   look at the rest, they look normal. If s only the top            15      Q. In this attachment, do you refer to the Sears
16   page which is like that.                                         16   50163 jack stand and the MVP model T6904 jack stand as
17          MR. ZAKRZEWSKI: Okay.                                     17   the same jack stand?
18          MR. EDINBURGH: But we'll do the best we can.              18      A. Yes.
19   I won't be spending too much time. And the name Johnny           19      Q. All right. Ms. Lee, can we go to MVP 9227 and
20   Lu appears pretty prominently. Ifs not too difficult             20   9228. And were the e-mails on these two pages printed
21   to look at. Certainly that name is not in small print.           21   out from your computer?
22          Anyway, to the witness: Does the witness know             22      A. Yes.
23   a Johnny Lu, L-u?                                                23      Q. Is the first e-mail in this chain of e-mails
24          THE WITNESS: Yes, I do.                                   24   from James Wang, of SFA Company?
25   BY MR. EDINBURGH;                                                25      A. Yes.

                                                                                                               25 (Pages 94 - 97)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 27 of 32



                                                         Page 98                                                              Page 100
            MR, ZAKRZEWSKI: Can I get the question in                1       Q. Do you have it?
 2   English,                                                        2          INTERPRETER: Yes,
 3          (Record read by reporter,)                               3   BY MR, EDINBURGH:
 4          INTERPRETER: And earlier, the witness said               4       Q, And was the e-mail chain in 9239 and 9240, was
 5   "yes,'                                                          5   that printed out from your computer?
 6          MR, ZAKRZEWSKI: Thank you,                               6       A, Yes,
 7          MR, EDINBURGH: I’m sorry, the witness said               7       Q, And you received these e-mails, am I correct,
 8   "yes"?                                                          8   in or about — or on or about February 15 to 17, 2007?
 9          INTERPRETER: Yes,                                        9       A, Yes,
10   BY MR, EDINBURGH:                                              10       Q, All right. And is the first e-mail in this
11      Q, Okay, And was Mr, Wang's e-mail of Friday,               11   chain e-mail from James Wang at SFA Companies?
12   March 9, 2007, sent to, among other people, yourself?          12       A, Yes,
13      A, I was one of those who was being cc'd,                   13       Q, And he begins the e-mail "Dear Tiger,"
14      Q, Was anyone else from MVP cc'd on this e-mail?            14   T-i-g-e-r,
15      A, No,                                                      15       A, Yes,
16      Q, Who is Maggie Ma?                                        16       Q, Do you know who Tiger is?
17      A, She is someone at the factory who follows up             17       A, He is Mr, Wu, first name is Ching Yan,
18   with the purchase orders,                                      18       Q, And who does he work for or who did he work
19      Q, Ms, Lee, were you involved in or about March             19   for at that time?
20   of 2007 on a project for Sears regarding a new four-ton        20       A, At the time, he worked for Weifu as the
21   jack stand that had a maximum height to reach 21 inches?       21   supervisor of the development division of the
22          MR, ZAKRZEWSKI: Objection,                              22   engineering department,
23          You can answer,                                         23       Q, And I just want to read the first sentence of
24          THE WITNESS: We did discuss about this                  24   this, of this e-mail.
25   project.                                                       25          It says: "Dear Tiger, remember, previously
                                                          Page 99                                                             Page 101
 1   BY MR, EDINBURGH:                                               1 Sears complained about the small support range of
 2       Q, When you say "we," you mean MVP?                         2 four-ton jack stand," and then in brackets, "(50163)
 3       A, Yes,                                                     3 before we received the orders,"
 4       Q, And you discussed it with, among others, James           4        Do you see that sentence, the first sentence
 5   Wang, of Shinn Fu America?                                      5 of the e-mail?
 6       A, No, it was mainly a discussion with Weifu,               6     A, Yes, I see that,
 7       Q, Okay, The e-mail that you eventually respond             7     Q, And the orders that Mr, Wang is referring to
 8   to is from James Wang, correct?                                 8 in his e-mail, was it your understanding those were the
 9           MR, ZAKRZEWSKI: Objection,                              9 orders for the delivery of the first batch of 50163 jack
10           THE WITNESS: I made a reply to James Wang and          10 stands in 2007?
11   also the factory at Weifii,                                    11        MR, ZAKRZEWSKI: Objection,
12   BY MR, EDINBURGH:                                              12        You can answer,
13       Q, Okay, Was the T37402 new four-ton jack stand            13        THE WITNESS: First of all, I would like to
14   for Sears - was a prototype of that stand ever                 14 elarify the facts, I think if s being misunderstood,
15   developed?                                                     15 Here, when it mentioned about the lifting range of the
16       A, No, At the time, the buyer from Sears had               16 50163 jack stand, it is talking about the range between
17   this idea; therefore, he wanted to find out whether we         17 the minimum and the maximum height. What he's saying
18   can do that and also roughly how much it would cost and        18 here is he felt that that range is not tall enough, it
19   what the price would be.                                       19 needs to be increased; therefore, he wanted to increase
20           This was a very preliminary discussion. From           20 that range. He's not complaining about the quality or
21   my recollection, eventually, it was not executed,              21 the safety issues of the product. He just wanted to
22           MR, EDINBURGH: All right. Can the witness              22 increase the width of the minimum and the maximum
23   please go to MVP 9239,                                         23 height. He just felt that it's not tall enough, and
24           THE WITNESS: Yes,                                      24 thaf s why there's another e-mail talking about that
25   BY MR, EDINBURGH:                                              25 range has to be inereased to 21 inch. That was the

                                                                                                            26 (Pages 98-101)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 28 of 32



                                                         Page 102                                                             Page 104
 1   story.                                                           1    choice.
 2   BY MR. EDINBURGH:                                                2    BY MR. EDINBURGH:
 3       Q. I appreciate the modification of the response,            3        Q. Ms. Lee, my question is only this: Who did
 4   but my question concerned the term "the orders" referred         4    Sears make the complaint to, according to this e-mail?
 5   to in the e-mail.                                                5           MR. ZAKRZEWSKI: Objection.
 6          MR. EDINBURGH: Can you read back my question              6    Mischaracterization, among other items.
 7   to the witness, please.                                           7          THE WITNESS: Sears complained to whom? Maybe
            INTERPRETER: (Cantonese spoken.)                           8   it was James Wang. According to this e-mail from James
 9          MR. ZAKRZEWSKI: Can we get the question again              9   Wang, I think they may have talked to James Wang or
10   in English, please.                                              10   maybe they have actually talked to our representative,
11           (Record read by reporter.)                               11   Mark Breckan. As I mentioned earlier, he was one of our
12          MR. ZAKRZEWSKI: Same objection.                           12   representatives in the U.S. He was responsible for
13           THE WITNESS: Okay. Regarding the order being             13   Sears. Maybe Sears talked to Mark Breckan. However,
14   mentioned here, according to this purchase order, the            14   based on just looking at this e-mail. I'm not sure
15   order has been placed; however, the goods have not been          15   whether Sears talked to James Wang or Mark Breckan.
16   shipped yet. As I mentioned earlier, the first batch of          16   BY MR. EDINBURGH:
17   goods were shipped out in March or April.                        17       Q. I want to go to the three-page e-mail chain
18   BY MR. EDINBURGH:                                                18   beginning on MVP 9244, -45 and -46. Is this an e-mail
19       Q. All right. So what orders are referred to in              19   chain written in early December, 2006?
20   this first sentence of the e-mail from Mr. Wang to               20       A. Yes.
21   Tiger?                                                           21       Q. And this e-mailchain was printed out from
22           MR. ZAKRZEWSKI: Objection.                               22   your computer?
23           THE WITNESS: Here in this document a few                 23       A. Yes.
24   orders have been mentioned. Exactly which order are you          24       Q. Can we goto the e-mail on page 9245. You see
25   talking about? I see that it mentioned received orders           25   there's an e-mail from James Wang to Tiger and to
                                                           Page 103                                                         Page 105
 1   and after initial order, so which order you are talking           1 others, including yourself?
 2   about exactly?                                                    2        MR. ZAKRZEWSKI: What was that? I wasn't
 3           MR. EDINBURGH: I'm asking the witness, this               3 clear.
 4   is the document of e-mails that you received and then             4        MR. EDINBURGH: I said, and to others,
 5   printed out. What is your understanding of the orders             5 including Nora Lee, dated December 5, 2006, at 4:59 a.m.
 6   referred to in this e-mail?                                       6        THE WITNESS: I think the time stamp is 6 —
 7           MR. ZAKRZEWSKI: Objection.                                7 are you talking about the one with the time stamp 2006,
             THE WITNESS: Here the initial order was                   8 December 7, at 6:15?
 9   referring to the purchase order document, the very first          9 BY MR. EDINBURGH:
10   one for 50163. That's what I meant.                              10    Q. The one about — the one on page 9245. It's
11   BY MR. EDINBURGH:                                                11 about more than halfway down, from James Wang, and the
12       Q. When Sears complained about the small support             12 subject matter is "OIPM Sears new three-ton aluminum
13   range, as you described it, according to this e-mail,            13 jack."
14   Sears eomplained to Shinn Fu America about that issue,           14        MR. EDINBURGH: I'm not going to spend too
15   is that correct?                                                 15 much time, I just want to know if she sees that e-mail.
16           MR. ZAKRZEWSKI: Objection.                               16 BY MR. EDINBURGH:
17           THE WITNESS: Here's my understanding. I                  17    Q. Do you see that?
18   think this is an issue with the understanding of the             18    A. Yes, I see it.
19   vocabulary being used. This is not a complaint; rather,          19    Q. Okay. During this time period, was a new
20   it is a feedback, a suggestion for us, because they felt         20 three-ton aluminum jack being developed for Sears?
21   that the width between the minimum and the maximum               21        MR. ZAKRZEWSKI: Objection. She can answer.
22   height is not wide enough. They wished that we can work          22        THE WITNESS: This is a new product.
23   on that, but they have already - they actually gave us           23 BY MR. EDINBURGH:
24   enough time to study the issue, so it is not a                   24    Q. Can you describe any further the nature of
25   complaint. I think this is only an issue of word                 25 that jack, other than what it says in the e-mail?

                                                                                                          27 (Pages 102 - 105)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 29 of 32



                                                         Page 106                                                          Page 108
 1          MR. ZAKRZEWSKI: Objection.                             1        MR. ZAKRZEWSKI: This is close to the
 2          THE WITNESS: I cannot, because it has been a           2 beginning of the packet? Oh, okay, thank you.
 3   long time and I cannot remember.                              3 BY MR. EDINBURGH;
 4   BY MR. EDINBURGH:                                             4     Q. And, Ms. Lee, is this an e-mail that is
 5       Q. All right. Can we go to MVP 9261.                      5 printed out from your computer?
 6       A. Yes.                                                   6     A. Yes.
 7       Q. And in the bottom e-mail on that page, also            7     Q. The subject matter of this e-mail is the
 8   from James Wang, dated January 24, 2007 - was this            8 "Redesign of four-ton jack stands," yes?
 9   e-mail sent to you?                                           9     A. Yes.
10       A. Yes.                                                  10     Q. The writer of this e-mail, James Wang, lists
11       Q. Okay. Mr. Wang is writing to everyone and he          11 two options to raise the maximum height of the jack
12   says: "Good news, Mark just got a call from Barb             12 stand. He says, in option 1, or A, rather, "Redesign
13   confinning our four-ton stands, 50163, passed the            13 the four-ton jack stand to come with maximum height 21
14   testing at Sears lab (thank you, everyone)."                 14 inches."
15          Who is Mark in this e-mail?                           15        Was the Sears 50163 design changed or modified
16       A. Mark is Mark Breckan, as I mentioned earlier,         16 in any way in order to raise the maximum height of that
17   and also earlier this morning, that he was one of the        17 jack stand?
18   sales representatives of us.                                 18        MR. ZAKRZEWSKI: Objection.
19       Q. All right. And who is Barb referred to in             19        THE WITNESS: From my recollection, no.
20   that e-mail?                                                 20 BY MR. EDINBURGH:
21       A. Her name is Barbara. She's a buyer from               21     Q. I want you to look at option B on that e-mail.
22   Sears.                                                       22 It says option B is to "Make a slot within the roll pin
23       Q. And the testing at Sears lab that’s referred          23 stopper." Was a slot within the roll pin stopper added
24   to, do you have an understanding of what that testing        24 to the design of the 50163 jack stand?
25   was?                                                         25        MR. ZAKRZEWSKI: Objection.
                                                         Page 107                                                         Page 109
 1          MR. ZAKRZEWSKI: Objection. She can answer.               1        THE WITNESS: From my recollection, no
 2          THE WITNESS; Regarding this test, it was for             2 modifications were made because that would involve extra
 3   the four-ton stand, 50163. As I mentioned earlier, once         3 cost and the client would not accept a higher cost.
 4   we have made the samples, we have to send the samples to        4 BY MR. EDINBURGH:
 5   the Sears lab for testing to see whether they have met          5     Q. Just one second. I'm almost done.
 6   the Craftsman testing standard and requirements. So for         6        Ms. Lee, is it your testimony — withdraw it.
 7   every product that we sold to Sears, we need to send            7        In early 2007, did Sears request that the
 8   them to the Sears lab for testing, and once they have           8 maximum height of the 50163 jack stand be raised?
 9   passed the test, we would be able to ship out the goods.        9        MR. ZAKRZEWSKI: Objection.
10   We would also include the manual and labels for Sears to       10        THE WITNESS: They had that wish, and also
11   review as well.                                                11 requested the height to be increased.
12   BY MR. EDINBURGH:                                              12 BY MR. EDINBURGH:
13      Q. Did MVP receive from Sears the actual test               13     Q. And was the height - the maximum height of
14   results from the test mentioned in this e-mail?                14 the 50163 jack stand raised to any amount or degree?
15          MR. ZAKRZEWSKI: Objection.                              15        MR. ZAKRZEWSKI: Objection. Asked and
16          THE WITNESS: No, because, typically. Sears              16 answered at least twice.
17   would not provide us with any formal test report.              17        THE WITNESS: Can you clarify the question?
18          MR. EDrNBUr<.GH: All right, thank you. Let's            18 BY MR. EDINBUHGH:
19   take a short break.                                            19     Q. Well, I'll withdraw the question.
20   (4:04 p.m.)                                                    20        How, ultimately, was the issue with Sears
21               (A break was taken.)                               21 resolved concerning Sears' request to raise the height
22   (4:13 p.m.)                                                    22 of the jack stand?
23          MR. EDINBURGH: All right. Would the witness             23        MR. ZAKRZEWSKI; Same objection.
24   look the e-mail MVP 9141.                                      24        THE WITNESS: From my recollection, they had
25          THE WITNESS: Thai's fine, okay.                         25 the wish to increase the maximum height to 21 inches.

                                                                                                        28 (Pages 106- 109)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 30 of 32



                                                      Page 110                                                                Page 112
 1 However, nothing was done in the end.                                 A. Yes.
 2         MR. EDINBURGH: I didn't get the last part of          2       Q. Was SFA, or Shinn Fu Company of America, Inc.,
 3 that answer.                                                  3    a party to the sale of the 50163 jack stands at any
 4         ESITERPRETER: "Nothing was done in the end."          4    point in 2010?
 5         MR.   EDINBURGH: Thank you, Ms. Lee. I have no         5          MR. EDINBURGH: Objection.
 6 further questions.                                             6          THE WITNESS: No.
 7         MR. ZAKRZEWSKI: I have limited questions               7          MR. ZAKRZEWSKI: Can I get the basis of the
 8 based on the questions that Howard - that Attorney             8   objection so I can decide if 1 want to ask a different
 9 Edinburgh asked you.                                           9   question, please?
10 EXAMINATION BY MR. ZAKRZEWSKI:                                10          MR. EDINBURGH: No.
11    Q. Earlier in the deposition, and this could have          11          MR. ORTICELLI: Yes, it's vague and ambiguous.
12 been a translation issue, but 1 thought 1 heard an            12   "Parties." Are you talking about contractual parties?
13 answer saying that MVP bought Pro-Lift jack stands from       13   Vague and ambiguous, form, reservation as to all other
14 SFA.                                                          14   objections as to form.
15         Did MVP buy Pro-Lift jack stands from SFA?            15          Specifically with respect to the use of the
16    A. No, MVP did not buy jack stands from SFA.               16   term "parties," are you referring to a contract?
17    Q. Did MVP sell Pro-Lift jack stands to SFA?               17          MR. ZAKRZEWSKI: Howard, do you claim those
18    A. Yes.                                                    18   objections?
19    Q. At one point, 1 believe you testified that MVP          19          MR. EDINBURGH: I claim those objections, but
20 International was MVP (HK)'s agent. What did you mean         20   1 — again. I'm just reserving my rights down the road.
21 by the word "agent"?                                          21          MR. ZAKRZEWSKI: Yeah. I understand. When
22    A. In fact, it is an intermediary. 1 would say             22   you object on the record — when I object, certainly,
23 that it is a financial intermediary.                          23   you can ask me for the basis for the objections, and
24    Q. In 2010, did MVP buy 50163 jack stands from             24   part of the reason for doing that is so that I can tell
25 MVP International?                                            25   you what the basis was, if you want to know, and you can
                                                      Page 111                                                            Page 113
 1      A. Yes, according to the procedure.                       1   try to ask a different question. So that's what I'm
 2      Q. And did MVP International buy the 50163 jack           2   trying to do here. It's not just to reserve every
 3   stands from Weifu in 2010?                                   3   objection, so I'm actually going to ask a different
 4      A. Yes, according to the procedure.                       4   question to address the objection that was actually
 5      Q. Are those purchases reflected in the purchase          5   articulated.
 6   orders and invoices marked as Exhibit 17 in your             6          So I'll ask.
 7   deposition today?                                            7   BY MR. ZAKRZEWSKI:
 8      A. Yes.                                                   8       Q. Was SFA involved in a contract for the sale of
 9      Q. Were the documents that are marked as Exhibit          9   the 50163 jack stands at any point in 2010?
10   17 kept in the ordinary course of MVP's business?           10       A. No.
11          MR. ORTICELLI: Objection.                            11       Q. Was SFA involved in a contract for the
12          THE WITNESS: Yes.                                    12   purchase of the 50163 jack stands in 2010?
13   BY MR. ZAKRZEWSKI:                                          13       A. No.
14      Q. Did MVP sell the 50163 jack stands directly to        14       Q. Did SFA buy 50163 jack stands in 2010?
15   Sears?                                                      15       A. No.
16      A. Yes.                                                  16       Q. Did SFA sell 50163 jack stands in 2010?
17      Q. Did MVP invoice Sears for those sales?                17       A. No.
18      A. Yes.                                                  18       Q. Was MVP responsible for drafting and preparing
19      Q. Did Sears pay MVP directly?                           19   the warnings and instructions for the 50163 jack stands?
20      A. Yes.                                                  20          MR. EDINBURGH: Objection.
21      Q. Did Sears issue purchase orders to MVP for            21          THE WITNESS: Yes.
22   those jack stands?                                          22   BY MR. ZAKRZEWSKI:
23      A. Yes.                                                  23       Q. Which company had the ultimate —
24      Q. Did the purchase orders and invoices marked in        24          MR. ZAKRZEWSKI: I'm sorry, what was the basis
25   Exhibit 17 reflect those sales?                             25   of that objection?

                                                                                                         29 (Pages 110- 113)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                                  516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 31 of 32



                                                          Page 114                                                                Page 116
 1         MR. EDINBURGH: The word "responsible" is                   1 question. It's getting late or early, depending on your
 2 ambiguous.                                                         2 point of view here.
 3      MR. ZAKRZEWSKI: Okay. Is there a                              3     Q. Did SFA receive financial compensation,
 4 different — "responsible," ambiguous. I'm                          4 however you describe it, from MVP arising from MVP's
 5 uncomfortable with that. All right.                                5 sale of 50163 jack stands to Sears?
 6     Q. Which company had the ultimate right to                     6         MR. ZAKRZEWSKI: Objection.
 7 approve the 50163 manual?                                          7         THE WITNESS: How do you define
 8    A. Sears.                                                       8 "compensation"? I would like to know what is your
 9    Q. Attorney Edinburgh asked you about the —                     9 definition for this term "compensation."
10 either model number or product designation T6904. Do              10 BY MR. EDINBURGH:
11 you remember Attorney Edinburgh asking you about T6904 ? 11              Q. "Compensation" means money.
12    A. Yes, he did ask me about that.                              12         MR. ZAKRZEWSKI: Same objection.
13     Q. Did MVP sell two different types of T6904 jack             13         THE WITNESS: As I said earlier, we have
14 stands?                                                           14 signed an agreement — an after-sale agreement with SFA,
15    A. Yes.                                                        15 and according to this agreement, we have to pay a
16     Q. And did those two different types of T6904                 16 service fee. This service fee is for all the products,
17 jack stands have different product specifications,                17 not just the products for Sears. Since we need SFA to
18 depending on whether they were for Pro-Lift or Craftsman          18 provide the service for our direct import customers, we
19 brand?                                                            19 need to pay this service fee. I don't know whether you
20    A. Yes, they are different because they have                   20 think this would count as a compensation.
21 different testing standards.                                      21 BY MR. EDINBURGH:
22     Q. And did they also have different product                   22     Q. Was there any money - withdrawn.
23 specifications?                                                   23         Let me see if I can do this.
24    A. Regarding the product specifications, such as               24         All right. Based upon the sales that MVP sold
25 the number of tons and the minimum and maximum height. 25 to Sears of the 50163 jack stand, was there any money at

                                                          Page 115                                                                Page 117
 1 they are the same; however, they have different testing            1 all paid to SFA?
 2 standards. As a result, the factory has different                  2        MR. ZAKRZEWSKI: Same objection.
 3 approach for reinforcement of strength. From my                    3        THE WITNESS: Regarding this question, I don't
 4 understanding, they are different.                                 4 know what you are asking about regarding this
 5    MR. ZAKRZEWSKI: I have no further questions.                    5 compensation, and from my understanding, my answer would
 6 EXAMINATION BY MR. EDINBURGH:                                      6 be the same as what I just said earlier.
 7     Q. Ms. Lee, did SFA receive any commissions from               7 BY MR. EDINBURGH:
 8 MVP concerning the sale of the 50163 jack stands to                8     Q. All right. Mr. Zakrzewski asked you about
 9 Sears?                                                             9 whether there were different product specifications for
10       MR. ZAKRZEWSKI: Objection.                                  10 the T6904 for the Pro-Lift for that same model number
11         But you can answer.                                       11 being used for the 50163, and you responded there were
12         THE WITNESS: From my understanding, regarding             12 differences. Can you please list all the differences
13 this particular product and this sale, there were no              13 that you're aware of
14 commission. However, under the after-sales agreement              14     A. As I mentioned earlier, the difference is
15 between MVP and SFA, we need to pay SFA the service               15 because Sears has different testing standard. Because
16 fees.                                                             16 of that, the factory has made certain reinforcement of
17         And I would like to supplement my answer. The             17 the strength at the base, if you ask me about the
18 service fee is applicable for all the products, so I              18 details of that, 1 cannot respond to that because I'm
19 don't know how do you define commission.                          19 not an engineer and I don't know the details.
20 BY MR. EDINBURGH:                                                 20     Q. Anything else beyond that that you can tell us
21   Q. Did MVP receive from MVP any financial                       21 about a change in tenns of the different specifications
22 compensation arising from MVP sale of 50163 jack stands           22 between the two T6904 models -
23 to Sears?                                                         23        MR. ZAKRZEWSKI: Objection.
24       MR. CHAYKIN: You said-                                      24 BY MR. EDINBURGH:
25         MR. EDINBURGH: Oh, I'll withdraw the                      25     Q. — beyond the change at the base that you just

                                                                                                               30 (Pages 114-117)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                     516-608-2400
Case 3:13-cv-00257-JAM Document 305-7 Filed 10/11/18 Page 32 of 32



                                                       Page 118                                                         Page 120
 1 mentioned?                                                       1             REPORTER’S CERTIFICATE
 2        MR. ZAKRZEWSKI: Objection.                                2
          INTERPRETER: The witness just asked the                       STATE OF CALIFORNIA   )
 3
                                                                    3                ) ss
 4 interpreter to repeat the question. (In Cantonese.)
                                                                        COUNTY OF SANTA BARBARA               )
 5        THE WITNESS: I'm not sure about that.                     4
 6        MR. EDINBURGH: All right. Thank you. No                   5          I, MARK McCLURE, CSR NO. 12203, a Certified
 7 other questions.                                                 6   Shorthand Reporter for the County of Santa Barbara,
          MR. ZAKRZEWSKI: All right. Thank you.                     7   State of California, do hereby certify:
 9        MR. CHAYKIN: Thank you, good morning, good                8          That, prior to being examined, the witness
10 night.                                                           9   named in the foregoing deposition was by me duly sworn
11        THE WITNESS: Thank you.                                  10   to testify the truth, the whole truth, and nothing but
                                                                   11   the truth;
12        (The deposition concluded at 4:44 p.m.)
                                                                   12          That said deposition was taken down by me in
13                  -oOo-                                          13   stenotype at the time and place therein named, and
14                                                                 14   thereafter reduced to typewriting by computer-aided
15                                                                 15   transcription under my direction.
16                                                                 16          I further certify that I am not interested in
17                                                                 17   the event of the action.
18                                                                 18          WITNESS my hand this 19th day of
19                                                                 19   April, 2018.
                                                                   20
20
                                                                   21
21
                                                                   22
22                                                                 23
23                                                                 24              Certified Shorthand Reporter
24                                                                                 State of California
25                                                                 25              CSR No. 12203
                                                        Page 119
 1           ACKNOWLEDGMENT OF DEPONENT
 2        I, Nora Lee, do hereby certify
 3   that I have read the foregoing transcript of my
 4   testimony, and further certify that it is a true
 5   and accurate record of my testimony (with the
 6   exception of the corrections listed below):
 7   Page Line              Correction

 9
10
11
12
13
14
15
16
17
18
19
20
21
22 Signed under the pains and penalties of perjury
23 this      day of                      , 20___.
24


25

                                                                                                      31 (Pages 118 - 120)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                                 516-608-2400
